Exhibit 10.1

NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION, IN WHOLE OR IN PART, IN OR INTO OR
FROM ANY RESTRICTED JURISDICTIONS OR ANY OTHER JURISDICTION WHERE TO DO SO WOULD
CONSTITUTE A VIOLATION OF THE RELEVANT LAWS OF SUCH JURISDICTION

FOR IMMEDIATE RELEASE

 

1 September 2015

Recommended Cash Acquisition of Latchways plc (“Latchways”) by MSA UK Holdings
Limited (“Bidco”) (an indirect wholly-owned subsidiary of MSA Safety
Incorporated (“MSA”))

to be effected by means of a Scheme of Arrangement under Part 26 of the
Companies Act 2006

Summary

 

  •   The boards of MSA and Latchways are pleased to announce the terms of a
unanimously recommended cash acquisition by Bidco (an indirect wholly-owned
subsidiary of MSA) of the entire issued and to be issued ordinary share capital
of Latchways, to be implemented by means of the Scheme or, if Bidco so elects
and the Takeover Panel consents, a Takeover Offer (the “Acquisition”).

 

  •   Under the terms of the Acquisition, Latchways Shareholders will receive:

1100 pence in cash for each Latchways Share

 

  •   The Acquisition values the entire issued ordinary share capital of
Latchways at approximately £124 million and represents a premium of
approximately:

- 53 per cent. to the Closing Price of 720 pence per Latchways Share on
28 August 2015, being the last Business Day prior to the date of this
Announcement; and

- 44 per cent. to the average Closing Price of approximately 762 pence per
Latchways Share for the six month period ending on 28 August 2015.

 

  •   The Acquisition implies an enterprise value for Latchways of £114 million.

 

  •   Latchways Shareholders on Latchways’ register of members at the close of
business on 14 August 2015 will receive the Latchways Final Dividend of 27.50
pence which will, subject to the approval of the Latchways Shareholders at the
annual general meeting of Latchways to be held on 4 September 2015, be paid on
11 September 2015.

 

  •   MSA and Latchways believe that the Acquisition recognises the quality of
Latchways’ businesses and its future prospects and provides a compelling
opportunity for Latchways Shareholders to realise significant value, up front,
in cash for their Latchways Shares.

 

1



--------------------------------------------------------------------------------

Reasons for the Acquisition

 

•   Established in 1914, MSA is a global leader in the development, manufacture
and supply of safety products that protect people and facility infrastructures.
MSA’s core product groups include self-contained breathing apparatus, fixed gas
and flame detection systems, portable gas detection instruments, industrial head
protection products, fire and rescue helmets and fall protection devices.

 

•   MSA believes the Acquisition presents an attractive opportunity to extend
its global reach in the fall protection sector. Latchways is a global provider
of permanent fall protection systems. Latchways’ permanent fall protection
systems complement MSA’s portfolio of global safety products, providing a
comprehensive line-up of technologies and solutions that strengthen MSA’s market
position and provide greater global reach and scale.

 

•   The Acquisition will open up new lines of distribution for Latchways that
strengthen its distribution network outside of Europe, leveraging MSA’s existing
distribution channels, customer relationships, sales capabilities and marketing
expertise. In addition, MSA will seek to deliver increased product innovation by
leveraging product and technology sharing from Latchways’ existing portfolio, as
well as strengthening its new product development pipeline through shared design
expertise from both companies.

Acquisition structure

 

•   It is intended that the Acquisition will be implemented by means of a Court
sanctioned scheme of arrangement under Part 26 of the Act. The Acquisition is
conditional on, among other things: (i) the approval of the requisite majority
of Latchways Shareholders at the Court Meeting and the passing of the Resolution
at the General Meeting; and (ii) the sanction of the Court. Bidco reserves the
right to elect (with the consent of the Takeover Panel) to implement the
Acquisition by way of a Takeover Offer for the entire issued and to be issued
ordinary share capital of Latchways, as an alternative to the Scheme.

Recommendation

 

•   The Latchways Directors, who have been so advised by Rothschild as to the
financial terms of the Acquisition, consider the terms of the Acquisition to be
fair and reasonable. In providing advice to the Latchways Directors, Rothschild
has taken into account the commercial assessments of the Latchways Directors.
Accordingly, the Latchways Directors intend to recommend unanimously that
Latchways Shareholders vote (or procure the voting) in favour of the Scheme at
the Court Meeting and the Resolution to be proposed at the General Meeting.

Irrevocable Undertakings

 

•   Latchways Directors: Bidco and MSA have received irrevocable undertakings to
vote (or procure the voting) in favour of the Scheme at the Court Meeting and
the Resolution to be proposed at the General Meeting (or in the event that the
Acquisition is implemented by way of a Takeover Offer, to accept (or procure the
acceptance of) the Takeover Offer) from the Latchways Directors who are
interested in Latchways Shares in respect of their own beneficial holdings of
Latchways Shares (or of persons connected to them) amounting, in aggregate, to
446,805 Latchways Shares, representing approximately 3.98 per cent. of the
issued ordinary share capital of Latchways.

 

•   Major Latchways Shareholders: Bidco and MSA have received irrevocable
undertakings from certain other Latchways Shareholders to vote (or procure the
voting) in favour of the Scheme (or in the event that the Acquisition is
implemented by way of a Takeover Offer, to accept (or procure the acceptance of)
the Takeover Offer) in respect of, in aggregate, 3,841,948 Latchways Shares,
representing approximately 34.19 per cent. of the issued ordinary share capital
of Latchways.

 

•   Further details of the Irrevocable Undertakings are set out in Appendix II
to this Announcement.

 

- 2 -



--------------------------------------------------------------------------------

In aggregate, therefore, Bidco and MSA have received Irrevocable Undertakings in
respect of 4,288,753 Latchways Shares, representing approximately 38.17 per
cent. of the issued ordinary share capital of Latchways.

Further details of the Acquisition will be contained in the Scheme Document that
will be posted to Latchways Shareholders as soon as practicable and, in any
event, within 28 days of this Announcement (unless Latchways and Bidco otherwise
agree, and the Takeover Panel consents, to a later date). Subject to certain
restrictions relating to persons resident in Restricted Jurisdictions, the
Scheme Document will also be made available at the same time on MSA’s website at
www.msasafety.com and on Latchways’ website at www.latchways.com.

Comments on the Acquisition

Commenting on the Acquisition, William M. Lambert, the President, Chairman and
CEO of MSA said:

“The Acquisition accelerates a key element of our corporate strategy and our
core product focus in that it extends our fall protection product offerings,
particularly within the area of engineered systems. Equally important, MSA
stands to benefit from Latchways’ innovative products and technology, which
ultimately strengthens our combined new product development pipeline. I fully
expect the combination of our customer relationships, engineering capabilities,
marketing expertise, and distribution networks will provide great new
opportunities for our combined organization.”

Commenting on the Acquisition, Paul Hearson, the Chairman of Latchways said:

“MSA is offering our shareholders an attractive premium to the recent share
price. Although the prospects for Latchways as an independent company remain
strong as the company continues to execute its strategy of strengthening its
routes to market, the board of Latchways also recognises the potential benefits
to the business, including employees and all stakeholders from combining with
the MSA Group. Latchways is a successful global fall protection business with a
strong focus on innovation and as such represents a good cultural fit for MSA.
The board of Latchways therefore has given its unanimous recommendation to the
Acquisition.”

Commenting on the Acquisition, David Hearson, the CEO of Latchways said:

“Latchways has been dedicated to protecting the safety of individuals working at
height for over 40 years. Over that time Latchways has pioneered market leading
fall arrest systems, whilst providing unrivalled technical and customer support
through its exceptional engineering and sales teams. Our investment in new
product development has produced a portfolio of leading products, which is
highly complementary to MSA’s own range of personal safety products. MSA will
provide a larger global distribution platform that will allow Latchways products
to protect individuals across the globe and support the ongoing success of the
business.”

Enquiries

 

Bidco and MSA:    Kenneth Krause, Vice President, Strategic Finance and
Treasurer    Tel: +1 724 741 8534

 

- 3 -



--------------------------------------------------------------------------------

Lazard:    (Financial Adviser to Bidco and MSA)    Mark McMaster    Tel: +44 207
187 2000 Jean Greene    Richard Shaw    Eugene Schreider    Latchways:    David
Hearson    Tel: +44 1380 732700 Rex Orton    Rothschild:    (Financial Adviser
to Latchways)    Paul Simpson    Tel: +44 121 600 5252 John Byrne    N+1 Singer:
   (Corporate Broker to Latchways)    Shaun Dobson    Tel: +44 207 496 3000 Alex
Wright    IFC Advisory:    (Public Relations Adviser to Latchways)    Graham
Herring    Tel: +44 203 053 8671 Tim Metcalfe   

This summary should be read in conjunction with the full text of the following
Announcement and its Appendices.

Appendix I contains the Conditions.

Appendix II sets out details of the Irrevocable Undertakings.

Appendix III sets out the sources and bases of certain of the financial
information contained in this Announcement (including this summary).

Terms used in this Announcement (including this summary) have the meanings
attributed to them in Appendix IV.

Important disclaimers (including in relation to securities law restrictions)

This Announcement is for information purposes only and is not intended to and
does not constitute or form part of any offer to sell or subscribe for or any
invitation to purchase or subscribe for any securities or the solicitation of
any vote or approval in any jurisdiction pursuant to the Acquisition or
otherwise. The Acquisition will be made solely pursuant to the terms of the
Scheme Document (or, if applicable, the Offer

 

- 4 -



--------------------------------------------------------------------------------

Document), which will contain the full terms and conditions of the Acquisition,
including details of how to vote in respect of the Acquisition. Any decision in
respect of, or other response to, the Acquisition should be made only on the
basis of the information contained in the Scheme Document (or, if applicable,
the Offer Document). This Announcement does not constitute a prospectus or a
prospectus equivalent document.

The release, publication or distribution of this Announcement in jurisdictions
other than the United Kingdom may be restricted by law and therefore any persons
who are subject to the laws of any jurisdiction other than the United Kingdom
should inform themselves about, and observe any applicable requirements. In
particular, the ability of persons who are not resident in the United Kingdom to
vote their Latchways Shares in respect of the Scheme at the Court Meeting, or to
execute and deliver Forms of Proxy appointing another to vote at the Court
Meeting on their behalf, may be affected by the laws of the relevant
jurisdictions in which they are located. This Announcement has been prepared for
the purpose of complying with English law and the Takeover Code and the
information disclosed may not be the same as that which would have been
disclosed if this Announcement had been prepared in accordance with the laws of
jurisdictions outside the United Kingdom.

No person has been authorised to make any representations on behalf of
Latchways, Bidco or MSA (or any of their respective Affiliates) concerning the
Scheme or the Acquisition which are inconsistent with the statements contained
herein, and any such representations, if made, may not be relied upon as having
been so authorised.

Copies of this Announcement and any formal documentation relating to the
Acquisition are not being, and must not be, directly or indirectly, mailed or
otherwise forwarded, distributed or sent in or into or from any Restricted
Jurisdiction and persons receiving such documents (including custodians,
nominees and trustees) must not mail or otherwise forward, distribute or send
them in or into or from any Restricted Jurisdiction.

Any failure to comply with the applicable restrictions may constitute a
violation of the securities laws of any such jurisdiction and, to the fullest
extent permitted by applicable law, Latchways, Bidco and MSA (and their
respective Affiliates) disclaim any responsibility or liability for the
violation of such restrictions by any person.

No person should construe the contents of this Announcement as legal, financial
or tax advice and any interested person should consult its own advisers in
connection with such matters.

Notice to US investors

The Acquisition relates to the shares of an English company that is not
registered under the Exchange Act and is being made by means of a scheme of
arrangement provided for under English company law. A transaction effected by
means of a scheme of arrangement is not subject to the tender offer rules or the
proxy solicitation rules under the Exchange Act. Accordingly, the Acquisition is
subject to the disclosure requirements and practices applicable in the United
Kingdom to schemes of arrangement which differ from the disclosure requirements
in the United States tender offer and proxy solicitation rules under the
Exchange Act. Financial information included (or incorporated by reference) in
this Announcement and the Scheme Document in relation to Latchways has been or
will have been prepared in accordance with accounting standards applicable in
the United Kingdom that may not be comparable to financial information of US
companies or companies whose financial statements are prepared in accordance
with generally accepted accounting principles in the United States. It may be
difficult for US Holders of Latchways Shares to enforce their rights and any
claim arising out of US federal laws, since Latchways and certain Affiliates of
MSA are located in a non-US jurisdiction and some or all of their officers and
directors may be resident in a non-US jurisdiction. US Holders of Latchways
Shares may not be able to sue a non-US company or its officers or directors in a
non-US court for violations of the US securities laws. Further, it may be
difficult to compel a non-US company and its affiliates to subject themselves to
a US court’s judgement. If Bidco exercises its right to implement the
Acquisition by way of a Takeover Offer, such offer will be made in compliance
with applicable US laws and regulations.

 

- 5 -



--------------------------------------------------------------------------------

Bidco and MSA financial adviser

Lazard, which is authorised and regulated in the United Kingdom by the Financial
Conduct Authority, is acting exclusively as financial adviser to Bidco and MSA
and no one else in connection with the Acquisition and will not be responsible
to anyone other than Bidco and MSA for providing the protections afforded to
clients of Lazard, nor for providing advice in relation to the Acquisition or
any other matters referred to in this Announcement. Neither Lazard nor any of
its affiliates owes or accepts any duty, liability or responsibility whatsoever
(whether direct or indirect, whether in contract, in tort, under statute or
otherwise) to any person who is not a client of Lazard in connection with this
Announcement, any statement contained herein or otherwise.

Latchways financial adviser

Rothschild, which is authorised by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority in the United Kingdom, is acting exclusively as financial adviser to
Latchways and for no one else in connection with the subject matter of this
Announcement and will not be responsible to anyone other than Latchways for
providing the protections afforded to its clients or for providing advice in
connection with the subject matter of this Announcement.

Latchways corporate broker

N+1 Singer, which is authorised and regulated in the United Kingdom by the
Financial Conduct Authority, is acting exclusively as corporate broker to
Latchways and no one else in connection with the subject matter of this
Announcement and will not be responsible to anyone other than Latchways for
providing the protections afforded to its clients or for providing advice in
connection with the subject matter of this Announcement.

Forward looking statements

This Announcement contains certain forward-looking statements with respect to
the financial condition, results of operations and business of Latchways and
certain plans and objectives of Bidco with respect thereto. These
forward-looking statements can be identified by the fact that they do not relate
only to historical or current facts. Forward-looking statements often use words
such as “anticipate”, “target”, “expect”, “estimate”, “intend”, “plan”, “goal”,
“believe”, “hope”, “aims”, “continue”, “will”, “may”, “should”, “would”, “could”
or other words of similar meaning. These statements are based on assumptions and
assessments made by Latchways and/or Bidco and/or MSA (and/or their respective
Affiliates) in light of their experience and their perception of historical
trends, current conditions, future developments and other factors they believe
appropriate. By their nature, forward-looking statements involve risk and
uncertainty because they relate to events and depend on circumstances that will
occur in the future. The factors described in the context of such
forward-looking statements in this Announcement could cause actual results and
developments to differ materially from those expressed in or implied by such
forward-looking statements. No assurance can be given that such expectations
will prove to have been correct and persons reading this Announcement are
therefore cautioned not to place undue reliance on these forward-looking
statements which speak only as at the date of this Announcement. None of
Latchways, Bidco or MSA (nor any of their respective Affiliates) assumes any
obligation to update or correct the information contained in this Announcement
(whether as a result of new information, future events or otherwise), except as
required by applicable law.

There are several factors which could cause actual results to differ materially
from those expressed or implied in forward-looking statements. Among such
factors are changes in the global, political, economic, business, competitive,
market and regulatory forces, future exchange and interest rates, changes in tax
rates and future business combinations or disposals.

None of Latchways, Bidco or MSA (nor any of their respective Affiliates,
members, directors, officers, employees, advisers or persons acting on their
behalf) provides any representation, assurance or guarantee that the occurrence
of the events expressed or implied in any forward looking statements in this
Announcement will actually occur.

 

- 6 -



--------------------------------------------------------------------------------

No profit forecasts or estimates

No statement in this Announcement is intended as a profit forecast or estimate
for any period and no statement in this Announcement should be interpreted to
mean that earnings or earnings per ordinary share for Latchways for the current
or future financial years would necessarily match or exceed the historical
published earnings or earnings per ordinary share for Latchways.

Disclosure requirements of the Takeover Code

Under Rule 8.3(a) of the Code, any person who is interested in 1 per cent. or
more of any class of relevant securities of an offeree company or of any
securities exchange offeror (being any offeror other than an offeror in respect
of which it has been announced that its offer is, or is likely to be, solely in
cash) must make an Opening Position Disclosure following the commencement of the
offer period and, if later, following the announcement in which any securities
exchange offeror is first identified. An Opening Position Disclosure must
contain details of the person’s interests and short positions in, and rights to
subscribe for, any relevant securities of each of (i) the offeree company and
(ii) any securities exchange offeror(s). An Opening Position Disclosure by a
person to whom Rule 8.3(a) applies must be made by no later than 3.30 p.m.
(London time) on the 10th business day following the commencement of the offer
period and, if appropriate, by no later than 3.30 p.m. (London time) on the 10th
business day following the announcement in which any securities exchange offeror
is first identified. Relevant persons who deal in the relevant securities of the
offeree company or of a securities exchange offeror prior to the deadline for
making an Opening Position Disclosure must instead make a Dealing Disclosure.

Under Rule 8.3(b) of the Code, any person who is, or becomes, interested in
1 per cent. or more of any class of relevant securities of the offeree company
or of any securities exchange offeror must make a Dealing Disclosure if the
person deals in any relevant securities of the offeree company or of any
securities exchange offeror. A Dealing Disclosure must contain details of the
dealing concerned and of the person’s interests and short positions in, and
rights to subscribe for, any relevant securities of each of (i) the offeree
company and (ii) any securities exchange offeror, save to the extent that these
details have previously been disclosed under Rule 8. A Dealing Disclosure by a
person to whom Rule 8.3(b) applies must be made by no later than 3.30 p.m.
(London time) on the business day following the date of the relevant dealing.

If two or more persons act together pursuant to an agreement or understanding,
whether formal or informal, to acquire or control an interest in relevant
securities of an offeree company or a securities exchange offeror, they will be
deemed to be a single person for the purpose of Rule 8.3.

Opening Position Disclosures must also be made by the offeree company and by any
offeror and Dealing Disclosures must also be made by the offeree company, by any
offeror and by any persons acting in concert with any of them (see Rules 8.1,
8.2 and 8.4).

Details of the offeree and offeror companies in respect of whose relevant
securities Opening Position Disclosures and Dealing Disclosures must be made can
be found in the Disclosure Table on the Takeover Panel’s website at
www.thetakeoverpanel.org.uk, including details of the number of relevant
securities in issue, when the offer period commenced and when any offeror was
first identified. You should contact the Takeover Panel’s Market Surveillance
Unit on +44 (0)20 7638 0129 if you are in any doubt as to whether you are
required to make an Opening Position Disclosure or a Dealing Disclosure.

Right to switch to a Takeover Offer

Bidco reserves the right to elect (with the consent of the Takeover Panel) to
implement the Acquisition by way of a Takeover Offer for the entire issued and
to be issued ordinary share capital of Latchways, as an

 

- 7 -



--------------------------------------------------------------------------------

alternative to the Scheme. In such an event, the Takeover Offer will be
implemented on the same terms (subject to appropriate amendments), so far as
applicable, as those which would apply to the Scheme and subject to the
amendments referred to in Appendix I to this Announcement.

Publication on website and requesting hard copy documents

In accordance with Rule 26.1 of the Takeover Code, a copy of this Announcement
will be made available (subject to certain restrictions relating to persons
resident in Restricted Jurisdictions), free of charge, on Latchways’ website at
www.latchways.com and on MSA’s website at www.msasafety.com by no later than 12
noon (London time) on 2 September 2015.

Neither the content of the websites nor the content of any other website
accessible from hyperlinks on such websites is incorporated into, or forms part
of, this Announcement.

You may request a hard copy of this Announcement (and any information
incorporated into it by reference to another source) by contacting the company
secretary of Latchways during business hours on Tel: +44 1380 732700 or by
submitting a request in writing to the company secretary of Latchways at Hopton
Park, Devizes, Wiltshire, SN10 2JP, United Kingdom. Your attention is drawn to
the fact that a hard copy of this Announcement will not be sent to you unless so
requested. You may also request that all future documents, announcements and
information to be sent to you in relation to the Acquisition should be in hard
copy form.

Electronic communications

Please be aware that addresses, electronic addresses and certain information
provided by Latchways Shareholders, persons with information rights and other
relevant persons for the receipt of communications from Latchways may be
provided to Bidco during the offer period if requested under Section 4 of
Appendix 4 to the Takeover Code.

Time

All times shown in this Announcement are London times, unless otherwise stated.

 

- 8 -



--------------------------------------------------------------------------------

NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION, IN WHOLE OR IN PART, IN OR INTO OR
FROM ANY RESTRICTED JURISDICTIONS OR ANY OTHER JURISDICTION WHERE TO DO SO WOULD
CONSTITUTE A VIOLATION OF THE RELEVANT LAWS OF SUCH JURISDICTION

1 September 2015

Recommended Cash Acquisition

of

Latchways plc (“Latchways”)

by

MSA UK Holdings Limited (“Bidco”)

(an indirect wholly-owned subsidiary of MSA Safety Incorporated (“MSA”))

 

1. Introduction

The boards of MSA and Latchways are pleased to announce the terms of a
unanimously recommended cash acquisition by Bidco (an indirect wholly-owned
subsidiary of MSA) of the entire issued and to be issued ordinary share capital
of Latchways, to be implemented by means of the Scheme or, if Bidco so elects
and the Takeover Panel consents, a Takeover Offer.

 

2. Summary of the terms of the Acquisition

The full terms and conditions of the Acquisition will be set out in the Scheme
Document. Under the terms of the Acquisition, which is subject to the Conditions
and other terms set out in this Announcement (including Appendix I), Latchways
Shareholders would receive:

1100 pence in cash for each Latchways Share

The Acquisition values the entire issued ordinary share capital of Latchways at
approximately £124 million and represents a premium of approximately:

 

  •   53 per cent. to the Closing Price of 720 pence per Latchways Share on
28 August 2015, being the last Business Day prior to the date of this
Announcement; and

 

  •   44 per cent. to the average Closing Price of approximately 762 pence per
Latchways Share for the six month period ending on 28 August 2015.

The Acquisition implies an enterprise value for Latchways of £114 million.

Latchways Shareholders on Latchways’ register of members at the close of
business on 14 August 2015 will receive the Latchways Final Dividend of 27.50
pence which will, subject to the approval of the Latchways Shareholders at the
annual general meeting of Latchways to be held on 4 September 2015, be paid on
11 September 2015.

MSA and Latchways believe that the Acquisition recognises the quality of
Latchways’ businesses and its future prospects and provides a compelling
opportunity for Latchways Shareholders to realise significant value, up front,
in cash for their Latchways Shares.

Save in respect of the Irrevocable Undertakings, no member of the MSA Group
currently holds or is otherwise interested in any Latchways Shares.

 

- 9 -



--------------------------------------------------------------------------------

The Scheme Shares will be acquired by Bidco fully paid and free from all liens,
equitable interests, charges, encumbrances, rights of pre-emption and any other
third party rights or interests whatsoever and together with all rights existing
at the date of this Announcement or thereafter attaching thereto, including
(without limitation) the right to receive and retain, in full, all dividends and
other distributions (if any) declared, made or paid (excluding the Latchways
Final Dividend, which Latchways Shareholders will have the right to receive and
retain) or any other return of capital (whether by way of reduction of share
capital or share premium account or otherwise) made on or after the date of this
Announcement in respect of the Scheme Shares.

If any dividend or other distribution in respect of the Scheme Shares is
declared, paid or made (excluding the Latchways Final Dividend, which Latchways
Shareholders will have the right to receive and retain) on or after the date of
this Announcement, Bidco reserves the right to reduce the consideration payable
for each Scheme Share under the terms of the Acquisition by the amount per
Scheme Share of such dividend or distribution (excluding the Latchways Final
Dividend).

 

3. Background to and reasons for the Acquisition

Established in 1914, MSA is a global leader in the development, manufacture and
supply of safety products that protect people and facility infrastructures.
MSA’s core product groups include self-contained breathing apparatus, fixed gas
and flame detection systems, portable gas detection instruments, industrial head
protection products, fire and rescue helmets and fall protection devices.
Latchways is a global provider of permanent fall protection systems.

The acquisition of Latchways presents MSA with the opportunity to double the
size of its existing position within the fall protection space, one of the
largest and fastest-growing categories of the global personal protective
equipment industry, with an estimated market size of between $1.5 and $2.0
billion globally. The Acquisition is expected to position MSA as one of the
largest fall protection players globally. It extends MSA’s fall protection
product offering, particularly within the area of “Engineered Systems”.
Latchways’ product portfolio includes the “ManSafe” horizontal lifeline product
range, the newer “Personal Rescue Device” (PRD), the “WinGrip” product ranges
for aircraft maintenance and the patented “Self Retracting Lifeline” (SRL)
range, which are all complementary product segments for MSA. In addition, MSA’s
product development capabilities will be further strengthened through the
addition of Latchways’ team of engineers, which have a demonstrated track record
of driving innovation of engineered fall protection solutions.

The Acquisition will expand MSA’s geographic footprint in the UK and Europe and
reinforce existing positions in Latin America, Australia and the US. It is
expected that the combination of MSA’s and Latchways’ distribution networks,
customer relationships, sales capabilities and marketing expertise will provide
the opportunity to develop new lines of distribution for existing products and
to benefit from cross-selling opportunities. Accordingly, it is expected that
the Acquisition will further accelerate Latchways’ growth and position the
combined group to sustain an improved global position within an industry that
has been subject to a changing competitive landscape.

The Acquisition represents a key element of MSA’s strategy to create shareholder
value by effectively deploying capital that drives organic and inorganic growth
within its core business. The Acquisition is expected to be accretive to
earnings in 2016, the first full year of ownership of the Latchways Group by the
MSA Group, and to return in excess of MSA’s cost of capital by year three.

 

- 10 -



--------------------------------------------------------------------------------

4. Background to and reasons for the recommendation

Founded in 1974, Latchways is an expert in permanently installed engineered fall
protection solutions and a highly respected fall protection equipment
manufacturer. It develops, manufactures and distributes advanced fall protection
solutions protecting people accessing some of the most demanding structures
around the world. It has a reputation for high quality products and innovation.

Latchways has a track record of developing first to market groundbreaking
technologies and new product solutions, addressing the significant global
challenges faced by employers to protect their employees working at height.
These include the “Transfastner”, “Ladderlatch”, “Constant Force Post” (the
patent of which is licensed to Latchways by a third party), “WinGrip”, “Self
Retracting Lifeline” (SRL), “Sealed Self Retracting Lifeline” and the “Personal
Rescue Device” (PRD).

The Latchways board has continued to implement a strategy of expanding its
footprint by strengthening its in-country sales force in key export geographies.
The expansion of the sales force is well under way and Latchways aims to
complete the recruitment process by year end.

The board of Latchways believes MSA offers a unique opportunity to combine
Latchways’ product offering with a large and diversified safety products group,
giving greater scale, an established global presence and a larger distribution
platform. This will materially expand the channels to market, especially within
key geographies such as North America. MSA will give greater exposure to
Latchways’ products, especially in MSA’s well established relationships such as
those in the utility and oil and gas sectors.

Latchways will complement and enhance MSA’s current fall protection product
range and its presence in the fall protection industry. It will also provide
design capabilities to further drive innovation and product development.
Latchways products will be sold through a combination of Latchways’ and MSA’s
existing channels.

The Acquisition recognises the quality of Latchways’ businesses and its future
prospects and provides a compelling opportunity for Latchways Shareholders to
realise significant value, up front, in cash for their Latchways Shares. This is
in addition to the previously announced Latchways Final Dividend which will,
subject to the approval of the Latchways Shareholders at the annual general
meeting of Latchways to be held on 4 September 2015, be paid on 11 September
2015 to Latchways Shareholders on Latchways’ register of members at the close of
business on 14 August 2015.

 

5. Recommendation

The Latchways Directors, who have been so advised by Rothschild as to the
financial terms of the Acquisition, consider the terms of the Acquisition to be
fair and reasonable. In providing advice to the Latchways Directors, Rothschild
has taken into account the commercial assessments of the Latchways Directors.

Accordingly, the Latchways Directors intend to recommend unanimously that
Latchways Shareholders vote (or procure the voting) in favour of the Scheme at
the Court Meeting and the Resolution to be proposed at the General Meeting (or
in the event that the Acquisition is implemented by way of a Takeover Offer,
accept (or procure acceptances of) the Takeover Offer), as the Latchways
Directors who are interested in Latchways Shares have irrevocably undertaken to
do in respect of their own beneficial holdings of Latchways Shares (or of
persons connected to them), amounting, in aggregate, to 446,805 Latchways
Shares, representing approximately 3.98 per cent. of the issued ordinary share
capital of Latchways as at 28 August 2015, being the last Business Day prior to
the date of this Announcement.

 

- 11 -



--------------------------------------------------------------------------------

6. Irrevocable Undertakings

 

6.1 Latchways Directors

Bidco and MSA have received irrevocable undertakings to vote (or procure the
voting) in favour of the Scheme at the Court Meeting and the Resolution to be
proposed at the General Meeting (or in the event that the Acquisition is
implemented by way of a Takeover Offer, to accept (or procure acceptances of)
the Takeover Offer) from the Latchways Directors who are interested in Latchways
Shares in respect of their own beneficial holdings of Latchways Shares (or of
persons connected to them) amounting, in aggregate, to 446,805 Latchways Shares,
representing approximately 3.98 per cent. of the issued ordinary share capital
of Latchways as at 28 August 2015, being the last Business Day prior to the date
of this Announcement.

 

6.2 Major Latchways Shareholders

Bidco and MSA have received irrevocable undertakings from certain other
Latchways Shareholders to vote (or procure the voting) in favour of the Scheme
(or in the event that the Acquisition is implemented by way of a Takeover Offer,
to accept (or procure the acceptance of) the Takeover Offer) in respect of, in
aggregate, 3,841,948 Latchways Shares, representing approximately 34.19 per
cent. of the issued ordinary share capital of Latchways as at 28 August 2015,
being the last Business Day prior to the date of this Announcement.

In aggregate, therefore, Bidco and MSA have received Irrevocable Undertakings in
respect of 4,288,753 Latchways Shares, representing approximately 38.17 per
cent. of the issued ordinary share capital of Latchways as at 28 August 2015,
being the last Business Day prior to the date of this Announcement.

Further details of the Irrevocable Undertakings are set out in Appendix II to
this Announcement.

 

7. Information relating to Latchways

Founded in 1974, Latchways is dedicated to protecting the safety of individuals
working at height and has established a reputation for innovative fall arrest
systems, and designing, assembling and marketing high quality fall protection
products coupled with providing high levels of technical and customer support.

Latchways operates out of the group headquarters in Devizes, United Kingdom, a
sales and distribution centre in Houston, Texas, and a small production plant in
Kozina, Slovenia. The Latchways Group designs and manufactures fall protection
equipment for people working at height, which is sold worldwide, both directly
to end users and also through a network of independent, trained installers. The
business is broadly categorised between “horizontal business” (systems for those
working at height, such as rooftops, crane rails, etc) and “vertical business”
(systems for those climbing to or from height, for example ladders, telecom
masts, electricity transmission towers, etc). In recent years the range has been
enhanced, both through acquisition and product development, to include personal
protective equipment, guardrails and walkways, and most recently rescue
equipment.

Latchways employs approximately 250 people and had reported revenues of
£33.1 million for the financial year ended 31 March 2015.

 

- 12 -



--------------------------------------------------------------------------------

8. Information relating to MSA and Bidco

 

8.1 MSA

Established in 1914, MSA is a global leader in the development, manufacture and
supply of safety products that protect people and facility infrastructures. Many
MSA products integrate a combination of electronics, mechanical systems and
advanced materials to protect users against hazardous or life-threatening
situations. MSA’s comprehensive line of products is used by workers around the
world in a broad range of markets, including the oil, gas and petrochemical
industry, the fire service, the construction industry, the mining industry, and
the military. MSA’s core products include self-contained breathing apparatus,
fixed gas and flame detection systems, portable gas detection instruments,
industrial head protection, fire and rescue helmets and fall protection devices.
With 2014 revenues of $1.1 billion, MSA employs approximately 5,000 people
worldwide. MSA is headquartered north of Pittsburgh in Cranberry Township,
Pennsylvania, and has manufacturing operations in the United States, Europe,
Asia and Latin America. With more than 40 international locations, MSA realises
approximately half of its revenue from outside North America.

MSA is listed on the NYSE under the symbol “MSA” and, as at 28 August 2015, had
a market capitalisation of $1,962 million.

 

8.2 Bidco

Bidco is a newly incorporated private limited company incorporated in England
and an indirect wholly-owned subsidiary of MSA, formed for the purpose of making
the Acquisition. Bidco has not traded since its incorporation nor has it entered
into any obligations other than in connection with the Acquisition. Bidco is a
direct wholly-owned subsidiary of MSA International Holdings B.V. (“MSA BV”), a
company formed under the laws of The Netherlands.

 

9. Financing the Acquisition

The consideration payable by Bidco under the terms of the Acquisition will be
satisfied through a combination of the MSA Group’s existing cash resources and
the proceeds of a drawing under a $125 million senior unsecured credit facility
agreement dated 31 August 2015 entered into by, among others, MSA (as a
Guarantor), each of MSA BV and Bidco (as Co-Borrowers) and Bank of America
Merrill Lynch International Limited (as Original Lender) (the “BAML Facility
Agreement”).

Lazard, as financial adviser to MSA and Bidco, is satisfied that sufficient
financial resources are available to Bidco to enable it to satisfy in full the
cash consideration payable under the terms of the Acquisition.

 

10. Bidco’s intention for Latchways’ management and employees

MSA attaches great importance to the skills, knowledge and experience of
Latchways’ management team and employees and believes that they will benefit
from greater opportunities as part of the enlarged MSA Group.

Following completion of the Acquisition, MSA intends to work with the management
and employees of Latchways to grow the business, leveraging the Latchways brands
and utilising MSA’s industry expertise and global infrastructure.

The boards of MSA and Latchways recognise that, in order to achieve some of the
expected benefits of the combination of the MSA Group and Latchways Group, it
will be necessary to form an integration team following completion of the
Acquisition, which will include key MSA and

 

- 13 -



--------------------------------------------------------------------------------

Latchways personnel, to perform a detailed review of business activities that
drive growth in the key value drivers for both companies. In the meantime, until
such review is completed, MSA has not made any firm decisions with regard to
Latchways’ businesses.

MSA confirms that, following completion of the Acquisition, it intends to fully
observe the existing contractual and statutory employment rights of Latchways’
management and employees in accordance with applicable law.

MSA intends to put in place appropriate retention plans for those individuals
who are identified as key to the ongoing success of the enlarged MSA Group
following completion of the Acquisition, in accordance with integration plans to
be developed by the integration team.

It is intended that the non-executive directors of Latchways will resign as
Latchways Directors following the Effective Date.

 

11. Structure of the Acquisition

 

11.1 Scheme

It is intended that the Acquisition will be effected by a Court sanctioned
scheme of arrangement between Latchways and the Scheme Shareholders under Part
26 of the Act. The purpose of the Scheme is to provide for Bidco to become the
owner of the whole of the issued and to be issued ordinary share capital of
Latchways. Under the Scheme, the Acquisition is to be principally achieved by:

 

  (a) the transfer of the Scheme Shares held by Scheme Shareholders to Bidco in
consideration for which the Scheme Shareholders will receive the Consideration;
and

 

  (b) amendments to Latchways’ articles of association to ensure that any
Latchways Shares issued after the approval of the Scheme at the Court Meeting
and the Effective Date will be (i) subject to the Scheme and (ii) automatically
acquired by Bidco.

Approval by the Court Meeting and General Meeting

In order to become Effective, the Scheme requires, among other things:

 

  (a) the satisfaction (or, where applicable, waiver) of the Conditions;

 

  (b) the approval of a majority in number of the Scheme Shareholders who vote,
representing not less than 75 per cent. in value of the Scheme Shares voted,
either in person or by proxy, at the Court Meeting. At the Court Meeting, voting
will be by poll and not on a show of hands and each Scheme Shareholder present
in person or by proxy will be entitled to one vote for each Scheme Share held;
and

 

  (c) the approval of not less than 75 per cent. of the votes cast, either in
person or by proxy, of the Resolution at the General Meeting (to be held
directly after the Court Meeting) necessary in order to implement the Scheme,
being amendments to Latchways’ articles of association to ensure that any
Latchways Shares issued after the approval of the Scheme at the Court Meeting
and the Scheme Record Time will be (i) subject to the Scheme and
(ii) automatically acquired by Bidco.

Application to the Court to sanction the Scheme

Once the approvals of the Latchways Shareholders have been obtained at the Court
Meeting and the General Meeting, the Scheme must be sanctioned by the Court at
the Court Hearing.

 

- 14 -



--------------------------------------------------------------------------------

The Scheme will become effective in accordance with its terms on delivery of the
Scheme Court Order to Companies House. Upon the Scheme becoming Effective, it
will be binding on all Scheme Shareholders, irrespective of whether or not they
attended or voted at the Court Meeting or General Meeting, or whether they voted
in favour of or against the Scheme.

Full details of the Scheme to be set out in the Scheme Document

The Scheme is subject to the satisfaction (or, where applicable, waiver) of the
Conditions and the full terms and conditions to be set out in the Scheme
Document. The Scheme Document will include full details of the Scheme, together
with notices of the Court Meeting and the General Meeting and the expected
timetable, and will specify the action to be taken by Scheme Shareholders.

The Scheme will be governed by English law. The Scheme will be subject to the
applicable requirements of the Takeover Code, the Takeover Panel, the London
Stock Exchange, the FCA and the Listing Rules.

The Scheme will contain a provision for Latchways and Bidco to jointly consent,
on behalf of all persons concerned, to any modification of or addition to the
Scheme or to any condition that the Court may approve or impose. Latchways has
been advised that the Court would be unlikely to approve any modification of, or
addition to, or impose a condition to the Scheme which might be material to the
interests of the Scheme Shareholders unless the Scheme Shareholders were
informed of such modification, addition or condition. It would be a matter for
the Court to decide, in its discretion, whether or not a further meeting of the
Scheme Shareholders should be held in these circumstances.

It is expected that the Scheme Document will be dispatched to Latchways
Shareholders as soon as practicable and, in any event, within 28 days of the
date of this Announcement (unless Latchways and Bidco otherwise agree, and the
Takeover Panel consents, to a later date).

 

11.2 Conditions to the Acquisition

The Conditions are set out in full in Appendix I to this Announcement. The
Acquisition will be conditional upon the Scheme becoming unconditional and
becoming Effective by no later than the Long Stop Date. The Scheme will be
conditional, among other things, upon:

 

  (a) the approval of the Scheme by a majority in number of the Scheme
Shareholders, representing not less than 75 per cent. in value of the Scheme
Shares (or the relevant class or classes thereof, if applicable) held by those
Scheme Shareholders, present and voting, either in person or by proxy, at the
Court Meeting or at any adjournment thereof on or before the 22nd day after the
expected date of the Court Meeting to be set out in the Scheme Document in due
course (or such later date as shall be the later of (i) any date agreed between
Bidco and Latchways and the Court may allow and (ii) the date determined by the
Takeover Panel as being the earliest date the Scheme can become Effective);

 

  (b) the passing of the Resolution by the requisite majority at the General
Meeting to be held on or before the 22nd day after the expected date of the
Court Meeting to be set out in the Scheme Document in due course (or such later
date as shall be the later of (i) any date agreed between Bidco and Latchways
and the Court may allow and (ii) the date determined by the Takeover Panel as
being the earliest date the Scheme can become Effective); and

 

  (c) the sanction of the Scheme by the Court and the delivery of an office copy
of the Scheme Court Order to Companies House.

 

- 15 -



--------------------------------------------------------------------------------

11.3 Scheme timetable/further information

A full anticipated timetable will be set out in the Scheme Document which will
be posted as soon as reasonably practicable, and in any event, within 28 days of
the date of this Announcement (unless Latchways and Bidco otherwise agree, and
the Takeover Panel consents, to a later date). At this stage, subject to the
approval and availability of the Court (which is subject to change), Bidco
expects the implementation of the Acquisition to occur before the end of October
2015. If the Acquisition does not become Effective by the Long Stop Date, the
Acquisition will lapse.

 

11.4 Right to switch to a Takeover Offer

Bidco reserves the right to elect (with the consent of the Takeover Panel) to
implement the Acquisition by way of a Takeover Offer for the entire issued and
to be issued ordinary share capital of Latchways, as an alternative to the
Scheme. In such an event, the Takeover Offer will be implemented on the same
terms (subject to appropriate amendments), so far as applicable, as those which
would apply to the Scheme and subject to the amendments referred to in Appendix
I to this Announcement.

If the Acquisition is effected by way of a Takeover Offer and such Takeover
Offer becomes or is declared unconditional in all respects and sufficient
acceptances are received, Bidco intends to: (a) request that the UK Listing
Authority cancel the admission of the Latchways Shares to the Official List and
that the London Stock Exchange cancel trading in Latchways Shares on the main
market of the London Stock Exchange; and (b) exercise its rights to apply the
provisions of Chapter 3 of Part 28 of the Act to acquire compulsorily the
remaining Latchways Shares in respect of which the Takeover Offer has not been
accepted.

 

12. De-listing and re-registration of Latchways as a private limited company

 

12.1 De-listing

Unless the Meetings are adjourned, the last time for dealings in, and for
registration of transfers of, Latchways Shares will be immediately prior to the
Scheme Record Time, following which it is intended that the listing of the
Latchways Shares on the Official List and the trading in the Latchways Shares on
the main market of the London Stock Exchange will be temporarily suspended. As
at the Scheme Record Time, there may be unsettled, open trades for the sale and
purchase of Latchways Shares within the CREST system. The Latchways Shares that
are the subject of such unsettled trades will be treated under the Scheme in the
same way as any other Scheme Share. Consequently, those Latchways Shares will be
transferred under the Scheme and the Scheme Shareholders will receive the
Consideration in accordance with the terms of the Scheme. No transfers of
Latchways Shares will be registered after this time and no Latchways Shares will
be issued after this time. Prior to the Effective Date, a request will be made
to the UK Listing Authority and to the London Stock Exchange to cancel,
respectively, the listing of the Latchways Shares on the Official List and the
trading in the Latchways Shares on the main market of the London Stock Exchange,
with effect from the Effective Date or shortly thereafter.

On the Effective Date, each certificate representing a holding of Latchways
Shares subject to the Scheme will be cancelled. Share certificates in respect of
Latchways Shares will cease to be valid and every Latchways Shareholder will be
bound at the request of Latchways to deliver up to Latchways, or to any person
appointed by Latchways, the share certificate(s) for cancellation, or to destroy
them. As from the Scheme Record Time, each holding of Scheme Shares credited to
any stock account in CREST will be disabled and all Scheme Shares will be
removed from CREST in due course.

 

12.2 Re-registration as a private limited company

It is also intended that Latchways be re-registered as a private limited company
in due course following the Effective Date.

 

- 16 -



--------------------------------------------------------------------------------

13. Acquisition-related arrangement

MSA and Latchways entered into a mutual confidentiality and standstill agreement
on 2 July 2015 (the “Confidentiality Agreement”) pursuant to which, among other
things, each of MSA and Latchways have agreed to keep confidential information
about the other party and not to disclose to any person (other than authorised
recipients) confidential information exchanged by them unless required by law or
regulation. These confidentiality obligations terminate on completion of the
Acquisition or 12 months following termination of discussions between MSA and
Latchways. The standstill provisions contained in the Confidentiality Agreement
ceased to apply upon publication of this Announcement.

 

14. Latchways Performance Share Plan

At the annual general meeting of Latchways to be held on 4 September 2015, the
Latchways Performance Share Plan will be put forward for approval by Latchways
Shareholders, as was recommended by the Latchways Directors in Latchways’ 2015
Annual Report. The remuneration committee of the board of Latchways (the
“Remuneration Committee”) has determined that awards will not be made under the
Latchways Performance Share Plan during the offer period. Other than in
exceptional circumstances, awards cannot be made under the Latchways Performance
Share Plan outside the period of (a) 6 weeks from adoption of the Latchways
Performance Share Plan or (b) 6 weeks following the announcement of Latchways’
results for any period. The Remuneration Committee considers that the
circumstances of the Acquisition are sufficiently exceptional to permit the
granting of the intended awards under the Latchways Performance Share Plan
following the expiry of the offer period, should the Acquisition not proceed or
should it otherwise not become Effective or unconditional in all respects (as
the case may be).

 

15. Disclosure of interests in Latchways

 

15.1 Opening Position Disclosure

Since no member of the MSA Group has any interest in relevant securities of
Latchways, no Opening Position Disclosure will be made under Rule 8.1(a) of the
Takeover Code.

 

15.2 Interests in Latchways

Save for the Irrevocable Undertakings, as at the close of business on 28 August
2015 (being the last Business Day prior to the date of this Announcement), none
of (i) Bidco and MSA or any of their respective directors or (ii) so far as the
board of Bidco or MSA is aware, any person acting, or deemed to be acting, in
concert with Bidco or MSA:

 

  (a) had an interest in, or right to subscribe for, relevant securities of
Latchways;

 

  (b) had any short position in (whether conditional or absolute and whether in
the money or otherwise), including any short position under a derivative, any
agreement to sell or any delivery obligation or right to require another person
to purchase or take delivery of, relevant securities of Latchways;

 

  (c) had procured an irrevocable commitment or letters of intent to vote in
favour of or accept the terms of Acquisition in respect of relevant securities
of Latchways; or

 

  (d) had borrowed or lent any Latchways Shares.

 

- 17 -



--------------------------------------------------------------------------------

Furthermore, save for the Irrevocable Undertakings, no arrangement exists
between (i) Bidco or MSA or any of their respective associates and (ii) so far
as the board of Bidco or MSA is aware, any person acting, or deemed to be acting
in concert with Bidco or MSA, in relation to Latchways Shares. For these
purposes, an “arrangement” includes any indemnity or option arrangement, any
agreement or any understanding, formal or informal, of whatever nature, relating
to Latchways Shares which may be an inducement to deal or refrain from dealing
in such securities.

 

15.3 Rule 2.10 disclosure

In accordance with Rule 2.10 of the Takeover Code, Latchways confirms that as
the date of this Announcement, it has in issue and admitted to trading on the
main market of the London Stock Exchange only one authorised class of share,
namely, ordinary shares of 5 pence each, of which there are 11,235,695 in issue.
The International Securities Identification Number (ISIN) of the Latchways
Shares is GB0001572964.

 

16. Overseas shareholders

The distribution of this Announcement to, and the availability of the
Acquisition to, persons who are not resident in the United Kingdom may be
affected by the laws of their relevant jurisdiction. Such persons should inform
themselves of, and observe, any applicable legal or regulatory requirements of
their jurisdiction. Latchways Shareholders who are in any doubt regarding such
matters should consult an appropriate independent professional adviser in the
relevant jurisdiction without delay.

Further details in relation to overseas Latchways Shareholders will be contained
in the Scheme Document.

 

17. Documents on website

The following documents will, by no later than noon on 2 September 2015, be
published on Latchways’ website at www.latchways.com and MSA’s website at
www.msasafety.com:

 

  (a) a copy of this Announcement;

 

  (b) the Confidentiality Agreement;

 

  (c) the Irrevocable Undertakings;

 

  (d) the BAML Facility Agreement;

 

  (e) a fee letter dated 31 August 2015 entered into by and between, among
others, Merrill Lynch, Pierce, Fenner & Smith Incorporated, MSA, Bidco and MSA
BV relating to the financing to be provided under the BAML Facility Agreement;
and

 

  (f) intercompany loan agreements dated 17 August 2015 and 31 August 2015,
respectively, between (a) MSA (as Lender) and MSA BV (as Borrower) and (b) MSA
BV (as Lender) and Bidco (as Borrower), in each case relating to the financing
to be provided under the BAML Facility Agreement.

Neither the contents of the websites or any other websites accessible from
hyperlinks on such websites are incorporated into, or form any part of, this
Announcement.

 

- 18 -



--------------------------------------------------------------------------------

Enquiries    Bidco and MSA:    Kenneth Krause, Vice President, Strategic Finance
and Treasurer    Tel: +1 724 741 8534 Lazard:    (Financial Adviser to Bidco and
MSA)    Mark McMaster    Tel: +44 207 187 2000 Jean Greene    Richard Shaw   
Eugene Schreider    Latchways:    David Hearson    Tel: +44 1380 732700 Rex
Orton    Rothschild:    (Financial Adviser to Latchways)    Paul Simpson    Tel:
+44 121 600 5252 John Byrne    N+1 Singer:    (Corporate Broker to Latchways)   
Shaun Dobson    Tel: +44 207 496 3000 Alex Wright    IFC Advisory:    (Public
Relations Adviser to Latchways)    Graham Herring    Tel: +44 203 053 8671 Tim
Metcalfe   

Important disclaimers (including in relation to securities law restrictions)

This Announcement is for information purposes only and is not intended to and
does not constitute or form part of any offer to sell or subscribe for or any
invitation to purchase or subscribe for any securities or the solicitation of
any vote or approval in any jurisdiction pursuant to the Acquisition or
otherwise. The Acquisition will be made solely pursuant to the terms of the
Scheme Document (or, if applicable, the Offer Document), which will contain the
full terms and

 

- 19 -



--------------------------------------------------------------------------------

conditions of the Acquisition, including details of how to vote in respect of
the Acquisition. Any decision in respect of, or other response to, the
Acquisition should be made only on the basis of the information contained in the
Scheme Document (or, if applicable, the Offer Document). This Announcement does
not constitute a prospectus or a prospectus equivalent document.

The release, publication or distribution of this Announcement in jurisdictions
other than the United Kingdom may be restricted by law and therefore any persons
who are subject to the laws of any jurisdiction other than the United Kingdom
should inform themselves about, and observe any applicable requirements. In
particular, the ability of persons who are not resident in the United Kingdom to
vote their Latchways Shares in respect of the Scheme at the Court Meeting, or to
execute and deliver Forms of Proxy appointing another to vote at the Court
Meeting on their behalf, may be affected by the laws of the relevant
jurisdictions in which they are located. This Announcement has been prepared for
the purpose of complying with English law and the Takeover Code and the
information disclosed may not be the same as that which would have been
disclosed if this Announcement had been prepared in accordance with the laws of
jurisdictions outside the United Kingdom.

No person has been authorised to make any representations on behalf of
Latchways, Bidco or MSA (or any of their respective Affiliates) concerning the
Scheme or the Acquisition which are inconsistent with the statements contained
herein, and any such representations, if made, may not be relied upon as having
been so authorised.

Copies of this Announcement and any formal documentation relating to the
Acquisition are not being, and must not be, directly or indirectly, mailed or
otherwise forwarded, distributed or sent in or into or from any Restricted
Jurisdiction and persons receiving such documents (including custodians,
nominees and trustees) must not mail or otherwise forward, distribute or send
them in or into or from any Restricted Jurisdiction.

Any failure to comply with the applicable restrictions may constitute a
violation of the securities laws of any such jurisdiction and, to the fullest
extent permitted by applicable law, Latchways, Bidco and MSA (and their
respective Affiliates) disclaim any responsibility or liability for the
violation of such restrictions by any person.

No person should construe the contents of this Announcement as legal, financial
or tax advice and any interested person should consult its own advisers in
connection with such matters.

Notice to US investors

The Acquisition relates to the shares of an English company that is not
registered under the Exchange Act and is being made by means of a scheme of
arrangement provided for under English company law. A transaction effected by
means of a scheme of arrangement is not subject to the tender offer rules or the
proxy solicitation rules under the Exchange Act. Accordingly, the Acquisition is
subject to the disclosure requirements and practices applicable in the United
Kingdom to schemes of arrangement which differ from the disclosure requirements
in the United States tender offer and proxy solicitation rules under the
Exchange Act. Financial information included (or incorporated by reference) in
this Announcement and the Scheme Document in relation to Latchways has been or
will have been prepared in accordance with accounting standards applicable in
the United Kingdom that may not be comparable to financial information of US
companies or companies whose financial statements are prepared in accordance
with generally accepted accounting principles in the United States. It may be
difficult for US Holders of Latchways Shares to enforce their rights and any
claim arising out of US federal laws, since Latchways and certain Affiliates of
MSA are located in a non-US jurisdiction and some or all of their officers and
directors may be resident in a non-US jurisdiction. US Holders of Latchways
Shares may not be able to sue a non-US company or its officers or directors in a
non-US court for violations of the US securities laws. Further, it may be
difficult to compel a non-US company and its affiliates to subject themselves to
a US court’s judgement. If Bidco exercises its right to implement the
Acquisition by way of a Takeover Offer, such offer will be made in compliance
with applicable US laws and regulations.

 

- 20 -



--------------------------------------------------------------------------------

Bidco and MSA financial adviser

Lazard, which is authorised and regulated in the United Kingdom by the Financial
Conduct Authority, is acting exclusively as financial adviser to Bidco and MSA
and no one else in connection with the Acquisition and will not be responsible
to anyone other than Bidco and MSA for providing the protections afforded to
clients of Lazard, nor for providing advice in relation to the Acquisition or
any other matters referred to in this Announcement. Neither Lazard nor any of
its affiliates owes or accepts any duty, liability or responsibility whatsoever
(whether direct or indirect, whether in contract, in tort, under statute or
otherwise) to any person who is not a client of Lazard in connection with this
Announcement, any statement contained herein or otherwise.

Latchways financial adviser

Rothschild, which is authorised by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority in the United Kingdom, is acting exclusively as financial adviser to
Latchways and for no one else in connection with the subject matter of this
Announcement and will not be responsible to anyone other than Latchways for
providing the protections afforded to its clients or for providing advice in
connection with the subject matter of this Announcement.

Latchways corporate broker

N+1 Singer, which is authorised and regulated in the United Kingdom by the
Financial Conduct Authority, is acting exclusively as corporate broker to
Latchways and no one else in connection with the subject matter of this
Announcement and will not be responsible to anyone other than Latchways for
providing the protections afforded to its clients or for providing advice in
connection with the subject matter of this Announcement.

Forward looking statements

This Announcement contains certain forward-looking statements with respect to
the financial condition, results of operations and business of Latchways and
certain plans and objectives of Bidco with respect thereto. These
forward-looking statements can be identified by the fact that they do not relate
only to historical or current facts. Forward-looking statements often use words
such as “anticipate”, “target”, “expect”, “estimate”, “intend”, “plan”, “goal”,
“believe”, “hope”, “aims”, “continue”, “will”, “may”, “should”, “would”, “could”
or other words of similar meaning. These statements are based on assumptions and
assessments made by Latchways and/or Bidco and/or MSA (and/or their respective
Affiliates) in light of their experience and their perception of historical
trends, current conditions, future developments and other factors they believe
appropriate. By their nature, forward-looking statements involve risk and
uncertainty because they relate to events and depend on circumstances that will
occur in the future. The factors described in the context of such
forward-looking statements in this Announcement could cause actual results and
developments to differ materially from those expressed in or implied by such
forward-looking statements. No assurance can be given that such expectations
will prove to have been correct and persons reading this Announcement are
therefore cautioned not to place undue reliance on these forward-looking
statements which speak only as at the date of this Announcement. None of
Latchways, Bidco or MSA (nor any of their respective Affiliates) assumes any
obligation to update or correct the information contained in this Announcement
(whether as a result of new information, future events or otherwise), except as
required by applicable law.

There are several factors which could cause actual results to differ materially
from those expressed or implied in forward-looking statements. Among such
factors are changes in the global, political, economic, business, competitive,
market and regulatory forces, future exchange and interest rates, changes in tax
rates and future business combinations or disposals.

 

- 21 -



--------------------------------------------------------------------------------

None of Latchways, Bidco or MSA (nor any of their respective Affiliates,
members, directors, officers, employees, advisers or persons acting on their
behalf) provides any representation, assurance or guarantee that the occurrence
of the events expressed or implied in any forward looking statements in this
Announcement will actually occur.

No profit forecasts or estimates

No statement in this Announcement is intended as a profit forecast or estimate
for any period and no statement in this Announcement should be interpreted to
mean that earnings or earnings per ordinary share for Latchways for the current
or future financial years would necessarily match or exceed the historical
published earnings or earnings per ordinary share for Latchways.

Disclosure requirements of the Takeover Code

Under Rule 8.3(a) of the Code, any person who is interested in 1 per cent. or
more of any class of relevant securities of an offeree company or of any
securities exchange offeror (being any offeror other than an offeror in respect
of which it has been announced that its offer is, or is likely to be, solely in
cash) must make an Opening Position Disclosure following the commencement of the
offer period and, if later, following the announcement in which any securities
exchange offeror is first identified. An Opening Position Disclosure must
contain details of the person’s interests and short positions in, and rights to
subscribe for, any relevant securities of each of (i) the offeree company and
(ii) any securities exchange offeror(s). An Opening Position Disclosure by a
person to whom Rule 8.3(a) applies must be made by no later than 3.30 p.m.
(London time) on the 10th business day following the commencement of the offer
period and, if appropriate, by no later than 3.30 p.m. (London time) on the 10th
business day following the announcement in which any securities exchange offeror
is first identified. Relevant persons who deal in the relevant securities of the
offeree company or of a securities exchange offeror prior to the deadline for
making an Opening Position Disclosure must instead make a Dealing Disclosure.

Under Rule 8.3(b) of the Code, any person who is, or becomes, interested in
1 per cent. or more of any class of relevant securities of the offeree company
or of any securities exchange offeror must make a Dealing Disclosure if the
person deals in any relevant securities of the offeree company or of any
securities exchange offeror. A Dealing Disclosure must contain details of the
dealing concerned and of the person’s interests and short positions in, and
rights to subscribe for, any relevant securities of each of (i) the offeree
company and (ii) any securities exchange offeror, save to the extent that these
details have previously been disclosed under Rule 8. A Dealing Disclosure by a
person to whom Rule 8.3(b) applies must be made by no later than 3.30 p.m.
(London time) on the business day following the date of the relevant dealing.

If two or more persons act together pursuant to an agreement or understanding,
whether formal or informal, to acquire or control an interest in relevant
securities of an offeree company or a securities exchange offeror, they will be
deemed to be a single person for the purpose of Rule 8.3.

Opening Position Disclosures must also be made by the offeree company and by any
offeror and Dealing Disclosures must also be made by the offeree company, by any
offeror and by any persons acting in concert with any of them (see Rules 8.1,
8.2 and 8.4).

Details of the offeree and offeror companies in respect of whose relevant
securities Opening Position Disclosures and Dealing Disclosures must be made can
be found in the Disclosure Table on the Takeover Panel’s website at
www.thetakeoverpanel.org.uk, including details of the number of relevant
securities in issue, when the offer period commenced and when any offeror was
first

 

- 22 -



--------------------------------------------------------------------------------

identified. You should contact the Takeover Panel’s Market Surveillance Unit on
+44 (0)20 7638 0129 if you are in any doubt as to whether you are required to
make an Opening Position Disclosure or a Dealing Disclosure.

Right to switch to a Takeover Offer

Bidco reserves the right to elect (with the consent of the Takeover Panel) to
implement the Acquisition by way of a Takeover Offer for the entire issued and
to be issued ordinary share capital of Latchways, as an alternative to the
Scheme. In such an event, the Takeover Offer will be implemented on the same
terms (subject to appropriate amendments), so far as applicable, as those which
would apply to the Scheme and subject to the amendments referred to in Appendix
I to this Announcement.

Publication on website and requesting hard copy documents

In accordance with Rule 26.1 of the Takeover Code, a copy of this Announcement
will be made available (subject to certain restrictions relating to persons
resident in Restricted Jurisdictions), free of charge, on Latchways’ website at
www.latchways.com and on MSA’s website at www.msasafety.com by no later than 12
noon (London time) on 2 September 2015.

Neither the content of the websites nor the content of any other website
accessible from hyperlinks on such websites is incorporated into, or forms part
of, this Announcement.

You may request a hard copy of this Announcement (and any information
incorporated into it by reference to another source) by contacting the company
secretary of Latchways during business hours on Tel: +44 1380 732700 or by
submitting a request in writing to the company secretary of Latchways at Hopton
Park, Devizes, Wiltshire, SN10 2JP, United Kingdom. Your attention is drawn to
the fact that a hard copy of this Announcement will not be sent to you unless so
requested. You may also request that all future documents, announcements and
information to be sent to you in relation to the Acquisition should be in hard
copy form.

Electronic communications

Please be aware that addresses, electronic addresses and certain information
provided by Latchways Shareholders, persons with information rights and other
relevant persons for the receipt of communications from Latchways may be
provided to Bidco during the offer period if requested under Section 4 of
Appendix 4 to the Takeover Code.

Time

All times shown in this Announcement are London times, unless otherwise stated.

 

- 23 -



--------------------------------------------------------------------------------

APPENDIX I

CONDITIONS AND FURTHER TERMS OF THE ACQUISITION

Part A: Conditions

The Acquisition will be conditional upon the Scheme becoming unconditional and
becoming Effective by no later than the Long Stop Date, or such later date (if
any) as Bidco and Latchways may, with the consent of the Panel, agree and, if
required, the Court may allow.

 

1. The Scheme will be conditional upon:

 

  (a) the approval of the Scheme by a majority in number of the Scheme
Shareholders (or the relevant class or classes thereof, if applicable) entitled
to vote and present and voting, either in person or by proxy, at the Court
Meeting (or at any adjournment, postponement or reconvening of such meeting) to
be held on or before the 22nd day after the expected date of the Court Meeting
to be set out in the Scheme Document in due course (or such later date as shall
be the later of (i) any date agreed between Bidco and Latchways and the Court
may allow and (ii) the date determined by the Takeover Panel as being the
earliest date that the Scheme can become effective) and the votes cast at such
meeting in favour of the Scheme representing 75 per cent. or more of the total
votes cast at such meeting;

 

  (b) the Resolution necessary to approve and implement the Scheme, as set out
in the notice of the General Meeting in the Scheme Document, being duly passed
by the requisite majority at the General Meeting (or at any adjournment,
postponement or reconvening of that meeting) to be held on or before the 22nd
day after the expected date of the Court Meeting to be set out in the Scheme
Document in due course (or such later date as shall be the later of (i) any date
agreed between Bidco and Latchways and the Court may allow and (ii) the date
determined by the Takeover Panel as being the earliest date that the Scheme can
become effective);

 

  (c) the sanction of the Scheme (without modification or, if agreed by Bidco
and Latchways, with modification) by the Court; and

 

  (d) an office copy of the Scheme Court Order being delivered to Companies
House.

 

2. In addition, the Acquisition will also be conditional upon the following
Conditions, and, accordingly, the necessary actions to make the Scheme effective
will not be taken unless such Conditions (as amended if appropriate) have been
satisfied or waived:

Confirmation of absence of adverse circumstances

 

  (a) except as Publicly Announced or fairly disclosed in Disclosed Information,
there being no provision of any agreement, arrangement, licence, permit or other
instrument to which any member of the Wider Latchways Group is a party or by or
to which any such member or any of its assets is or may be bound, entitled or
subject, which in each case as a consequence of the Acquisition of any shares or
other securities in Latchways or because of a change in the control or
management of Latchways, would or might reasonably be expected to result in (to
an extent or in a manner which is material and adverse in the context of the
Acquisition or would have a material and adverse effect on the Wider Latchways
Group as a whole):

 

  (i) any such agreement, arrangement, licence, permit or instrument or the
rights, liabilities, obligations or interests or business of any member of the
Wider Latchways Group thereunder, or interests or business of any such member in
or with any other person, firm, company or body (or any arrangements to which
any such member is a party relating to any such interests or business), being or
becoming capable of being terminated, adversely modified, amended, relinquished
or adversely affected or any onerous obligation or liability arising or any
adverse action being taken or arising thereunder;

 

- 24 -



--------------------------------------------------------------------------------

  (ii) any asset, or interest in such asset, of any member of the Wider
Latchways Group being or falling to be disposed of or charged or ceasing to be
available to any member of the Wider Latchways Group or any right arising under
which any such asset or interest could be required to be disposed of or charged
or cease to be available to any member of the Wider Latchways Group;

 

  (iii) the creation or enforcement of any mortgage, charge or other security
interest over the whole or any part of the business, property, assets or
interest of any member of the Wider Latchways Group or any such mortgage, charge
or other security (whenever created, arising or having arisen) becoming
enforceable or being capable of being enforced;

 

  (iv) the value of any member of the Wider Latchways Group or its financial or
trading position or prospects being prejudiced or adversely affected;

 

  (v) any member of the Wider Latchways Group ceasing to be able to carry on
business under any name which it at present uses;

 

  (vi) the creation or acceleration of any liability (actual or contingent) by
any member of the Wider Latchways Group, other than trade creditors or other
liabilities incurred in the ordinary course of business;

 

  (vii) any liability of any member of the Wider Latchways Group to make any
severance, termination, bonus or other payment to any of its directors or other
officers;

 

  (viii) any requirement on any member of the Wider Latchways Group to acquire,
subscribe, pay up or repay any shares or other securities; or

 

  (ix) any monies borrowed by or any other indebtedness (actual or contingent)
of, or any grant available to any member of the Wider Latchways Group, being or
becoming repayable or capable of being declared repayable immediately or prior
to its or their stated maturity date or repayment date, or the ability of such
member of the Wider Latchways Group to borrow monies or incur any indebtedness
becoming or being withdrawn or inhibited or being capable of becoming or being
withdrawn or inhibited,

and no event having occurred which, under any provision of any agreement,
arrangement, licence, permit or other instrument to which any member of the
Wider Latchways Group is a party or by or to which any such member or any of its
assets may be bound, entitled or subject, could reasonably be expected to result
in any of the events or circumstances as are referred to in sub-paragraphs
(i) to (ix) of this Condition occurring;

 

- 25 -



--------------------------------------------------------------------------------

Third party clearances

 

  (b) no government or governmental, quasi-governmental, supranational,
statutory, regulatory, professional, environmental or investigative body, works
council or employee representative body, antitrust regulator, central bank,
court, trade agency, professional association, institution or any other similar
body or person whatsoever in any jurisdiction (each a “Third Party”) having
decided to take, institute, implement, threaten or withdraw any action,
proceeding, suit, investigation, enquiry or reference, or enacted, made or
proposed any statute, regulation, decision or order, or having taken any other
steps, and there not continuing to be outstanding any statute, regulation or
order of any Third Party, in each case which would or might reasonably be
expected to (to an extent or in a manner which is material and adverse in the
context of the Acquisition):

 

  (i) require, prevent or delay the divestiture, or materially alter the terms
of any proposed divestiture by any member of the Wider MSA Group or by Latchways
or any other member of the Wider Latchways Group of all or any portion of their
respective businesses, assets or properties or impose any limitation on the
ability of any of them to conduct their respective businesses (or any of them)
or to own, control or manage any of their respective assets or properties or any
part thereof;

 

  (ii) require, prevent or delay the divestiture by any member of the Wider MSA
Group of any shares or other securities in Latchways or the Wider Latchways
Group;

 

  (iii) impose any limitation on, or result in a delay in, the ability of any
member of the Wider MSA Group directly or indirectly to acquire or to hold or to
exercise effectively any rights of ownership in respect of shares or loans or
securities convertible into shares or any other securities (or the equivalent)
in any member of the Wider Latchways Group or the Wider MSA Group or to exercise
voting or management control over any such member;

 

  (iv) otherwise materially adversely affect any or all of the business, assets,
liabilities, financial or trading position, profits, operational performance or
prospects of any member of the Wider MSA Group or of any member of the Wider
Latchways Group;

 

  (v) make the Acquisition or its implementation by Bidco or any member of the
Wider MSA Group of any shares or other securities in, or control or management
of, Latchways void, illegal, and/or unenforceable under the laws of any
jurisdiction, or otherwise, directly or indirectly, restrain, restrict,
prohibit, prevent, delay, impede or otherwise interfere with the implementation
thereof, or require amendment or impose additional conditions or obligations
with respect thereto, or otherwise challenge, or interfere with the Acquisition
or its implementation by Bidco or any member of the Wider MSA Group of any
shares or other securities in, or control or management of, Latchways;

 

  (vi) require any member of the Wider MSA Group or the Wider Latchways Group to
acquire, or to offer to acquire, any shares or other securities (or the
equivalent) or interest in any member of the Wider Latchways Group or the Wider
MSA Group owned by any third party (other than in the implementation of the
Acquisition);

 

  (vii) impose any limitation on the ability of any member of the Wider MSA
Group or the Wider Latchways Group to conduct its business or integrate or
co-ordinate its business, or any part of it, with the businesses or any part of
the businesses of any other member of the Wider MSA Group or the Wider Latchways
Group;

 

- 26 -



--------------------------------------------------------------------------------

  (viii) require any member of the Wider Latchways Group to relinquish,
terminate or amend in any way any contract to which any member of the Wider
Latchways Group is a party; or

 

  (ix) result in any member of the Wider MSA Group or the Wider Latchways Group
ceasing to be able to carry on business under any name under which it presently
does so;

 

  (c) all material notifications, notices, filings or applications in connection
with the Acquisition or any aspect of the Acquisition that are necessary having
been made and all authorisations, orders, grants, consents, clearances,
licences, confirmations, permissions and approvals which are necessary (the
“Authorisations”), in any jurisdiction, for and in respect of the Acquisition or
any aspect of the Acquisition having been obtained in terms and in a form
reasonably satisfactory to Bidco (acting reasonably) from all appropriate Third
Parties and persons or bodies with whom any member of the Wider Latchways Group
has entered into contractual arrangements, and all such Authorisations together
with all material authorisations, orders, grants, consents, clearances,
licences, confirmations, permissions and approvals necessary for any member of
the Wider MSA Group to carry on its business (the “Business Authorisations”)
remaining in full force and effect (where the absence of such Authorisations or
Business Authorisations would be material and adverse in the context of the
Acquisition) and all filings necessary for such purpose have been made and there
being no notice or intimation of any intention to revoke, suspend, restrict,
modify or not to renew any of the same at the time at which the Acquisition
becomes otherwise unconditional and all necessary material statutory or
regulatory obligations in any jurisdiction having been complied with;

No material transactions, claims or changes in the conduct of the Latchways
Group

 

  (d) since 31 March 2015 and except as Publicly Announced or fairly disclosed
in Disclosed Information, no member of the Wider Latchways Group having:

 

  (i) save as between Latchways and wholly-owned subsidiaries of Latchways,
issued, agreed to issue, authorised or proposed the issue of additional shares
of any class, or of securities convertible into or exchangeable for, or rights,
warrants or options to subscribe for or acquire, any such shares or convertible
securities or redeemed, purchased or repaid any of its own shares or other
securities or reduced or made any other change to any part of its share capital;

 

  (ii) other than to another member of the Latchways Group and other than in
respect of the Latchways Final Dividend, recommended, declared, paid or made or
proposed to recommend, declare, pay or make any bonus, dividend or other
distribution whether payable in cash or otherwise;

 

  (iii) save for transactions between members of the Latchways Group or pursuant
to the Acquisition, merged or demerged with any body corporate or acquired or
disposed of or transferred, mortgaged, charged or created any security interest
over any assets or any right, title or interest in any asset (including shares
or loan capital (or the equivalent thereof) in any undertaking or undertakings
and further including trade investments) or authorised or proposed or announced
any intention to propose any merger, demerger, acquisition, disposal, transfer,
mortgage, charge or security interest (which, in the case of any transfer,
mortgage, charge or security interest, is other than in the ordinary course of
business);

 

- 27 -



--------------------------------------------------------------------------------

  (iv) save for transactions between members of the Latchways Group, made or
authorised or proposed or announced an intention to propose any change in its
loan capital;

 

  (v) issued, authorised, proposed the issue of or made any change in or to the
terms of any debentures or (save for trade credit incurred in the ordinary
course of business or for transactions between members of the Latchways Group)
incurred or increased any indebtedness or become or agreed to become subject to
any material liability (actual or contingent) other than in the ordinary course
of business;

 

  (vi) implemented, or authorised, proposed or announced its intention to
implement, any reconstruction, amalgamation, scheme, commitment or other
transaction or arrangement otherwise than in respect of the Acquisition;

 

  (vii) entered into or varied or authorised, proposed or announced its
intention to enter into or vary any contract, transaction, arrangement or
commitment (whether in respect of capital expenditure or otherwise) which is of
a long term, onerous or unusual nature or magnitude or which is or could
reasonably be materially restrictive on the businesses of any member of the
Wider Latchways Group or the Wider Bidco Group or which involves or could
reasonably involve an obligation of such a nature or magnitude or which is other
than in the ordinary course of business;

 

  (viii) other than in respect of a member which is dormant and was solvent at
the relevant time, taken any corporate action or had any legal proceedings
instituted or threatened against it or petition presented or order made for its
winding-up (voluntary or otherwise), dissolution or reorganisation or for the
appointment of a receiver, administrative receiver, administrator, trustee or
similar officer of all or any of its assets or revenues or any analogous
proceedings in any jurisdiction or had any such person appointed;

 

  (ix) been unable or admitted in writing that it is unable to pay its debts as
they fall due or having stopped or suspended (or threatened to stop or suspend)
payment of its debts generally or ceased or threatened to cease carrying on all
or a substantial part of its business or commenced negotiations with one or more
of its creditors with a view to rescheduling or restructuring any of its
indebtedness;

 

  (x) waived or compromised any claim otherwise than in the ordinary course of
business where such waiver or compromise would have a material adverse effect on
the financial position of the Wider Latchways Group, taken as a whole;

 

  (xi) in respect of the Latchways Group, made any alteration to its memorandum
or articles of association or other incorporation documents (in each case, other
than an alteration in connection with the Scheme);

 

  (xii) proposed, agreed to provide or modified the terms of any employee share
scheme, incentive scheme or other benefit relating to the employment or
termination of employment of any person employed by the Wider Latchways Group or
entered into or changed the terms of any contract with any director or senior
executive;

 

- 28 -



--------------------------------------------------------------------------------

  (xiii) made or agreed or consented to any change in any material respect to:

 

  (A) the terms of the trust deeds constituting the pension scheme(s)
established by any member of the Wider Latchways Group for its directors,
employees or their dependents;

 

  (B) the contributions payable to any such scheme(s) or to the benefits which
accrue or to the pensions which are payable thereunder;

 

  (C) the basis on which qualification for, or accrual or entitlement to, such
benefits or pensions are calculated or determined; or

 

  (D) the basis upon which the liabilities (including pensions) of such pension
schemes are funded, valued or made;

 

  (xiv) entered into, implemented or authorised the entry into, any joint
venture, asset or profit sharing arrangement, partnership or merger of business
or corporate entities;

 

  (xv) taken (or agreed or proposed to take) any action which requires, or would
require, the approval of Latchways Shareholders in general meeting in accordance
with, or as contemplated by, Rule 21.1 of the Takeover Code; or

 

  (xvi) entered into any contract, commitment, arrangement or agreement
otherwise than in the ordinary course of business or passed any resolution or
made any offer (which remains open for acceptance) with respect to or announced
any intention to, or to propose to, effect any of the transactions, matters or
events referred to in this Condition,

and, for the purposes of this Condition, the term Latchways Group shall mean
Latchways and its wholly-owned subsidiaries;

No material adverse change

 

  (e) since 31 March 2015 and save as Publicly Announced or fairly disclosed in
Disclosed Information:

 

  (i) no material adverse change or deterioration having occurred (or
circumstances having arisen which would or might reasonably be expected to
result in any adverse change or deterioration) in the business, assets,
liabilities, financial or trading position or profits, operational performance
or prospects of any member of the Latchways Group;

 

  (ii) no agreement or arrangement between any member of the Latchways Group and
any other person has been terminated or varied in a manner which would or might
reasonably be expected to have a material adverse effect on the financial
position of the Latchways Group, taken as a whole;

 

  (iii) no litigation, arbitration proceedings, prosecution or other legal
proceedings to which any member of the Wider Latchways Group is or may become a
party (whether as a plaintiff, defendant or otherwise) and no investigation by
any Third Party against or in respect of any member of the Wider Latchways Group
having been instituted, announced, implemented or threatened by or against or
remaining outstanding in respect of any member of the Wider Latchways Group;

 

  (iv) no enquiry or investigation by, or complaint or reference to, any Third
Party having been threatened in writing, announced, implemented or instituted by
or against or remaining outstanding against or in respect of any member of the
Wider Latchways Group;

 

- 29 -



--------------------------------------------------------------------------------

  (v) no contingent or other material liability in respect of any member of the
Wider Latchways Group having arisen or become apparent or increased that might
reasonably be likely to adversely affect any member of the Wider Latchways Group
that is material in the context of the Wider Latchways Group taken as a whole;

 

  (vi) no amendment or termination of any joint venture or partnership to which
any member of the Wider Latchways Group is a party having been agreed or
permitted; and

 

  (vii) no steps having been taken which are likely to result in the withdrawal,
cancellation, termination or modification of any licence held by any member of
the Wider Latchways Group which is necessary for the proper carrying on of its
business,

in each case, to an extent or in a manner which is material in the context of
the Acquisition and has had, or would reasonably be expected to have, a material
and adverse effect on the Wider Latchways Group, taken as a whole;

 

  (f) except as Publicly Announced or fairly disclosed in Disclosed Information,
Bidco not having discovered:

 

  (i) that any financial, business or other information concerning the Wider
Latchways Group as contained in the information publicly disclosed at any time
by or on behalf of any member of the Wider Latchways Group, is misleading or
contains any misrepresentation of fact or omits to state a fact necessary to
make that information not misleading;

 

  (ii) that any member of the Wider Latchways Group is subject to any liability
(actual or contingent); or

 

  (iii) any information which adversely affects the import of any information
disclosed to Bidco or MSA (or their advisers) in the electronic data room
established by Latchways for the purposes of the Acquisition on or before the
date of this Announcement,

in each case, to an extent or in a manner which is material in the context of
the Acquisition and material in the context of the Wider Latchways Group, taken
as a whole; and

Environmental and other issues

 

  (g) except as Publicly Announced or fairly disclosed in Disclosed Information,
Bidco not having discovered that:

 

  (i)

any past or present member of the Wider Latchways Group has failed to comply
with any or all applicable legislation or regulation, of any jurisdiction, with
regard to the disposal, spillage, release, discharge, leak or emission of any
waste or hazardous substance or any substance likely to impair the environment
or harm human health or animal health or otherwise relating to environmental
matters, or that there has otherwise been any such disposal, spillage, release,
discharge, leak or emission (whether or not the same constituted a
non-compliance by any

 

- 30 -



--------------------------------------------------------------------------------

  person with any such legislation or regulations, and wherever the same may
have taken place) any of which disposal, spillage, release, discharge, leak or
emission would reasonably be likely to give rise to any liability (actual or
contingent) on the part of any member of the Wider Latchways Group which, in
each case, is material in the context of the Wider Latchways Group, taken as a
whole;

 

  (ii) there is, or is reasonably likely to be, for that or any other reason
whatsoever, any liability (actual or contingent) of any past or present member
of the Wider Latchways Group to make good, repair, reinstate or clean up any
property or any controlled waters now or previously owned, occupied, operated or
made use of or controlled by any such past or present member of the Wider
Latchways Group, under any environmental legislation, regulation, notice,
circular or order of any Third Party in any jurisdiction or to contribute to the
cost thereof or associated therewith or indemnify any person in relation thereto
which,

in each case, is material in the context of the Wider Latchways Group, taken as
a whole;

 

  (i) any past or present member of the Wider Latchways Group has not, to the
extent applicable to that member, complied with the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions and
any laws implementing the same, the UK Bribery Act 2010 (as amended) and the US
Foreign Corrupt Practices Act of 1977 (as amended);

 

  (ii) any past or present member of the Wider Latchways Group has engaged in
any business with or made any investments in, or made any payments to, (a) any
government, entity or individual with which US or European Union persons are
prohibited from engaging in activities or doing business by US or European Union
laws or regulations, including the economic sanctions administered by the United
States Office of Foreign Assets Control or (b) any government, entity or
individual targeted by any of the economic sanctions of the United Nations or
the European Union or any of their respective member states, in each case in
contravention of those laws, regulations or sanctions; or

 

  (iii) any asset of any past or present member of the Wider Latchways Group
constitutes criminal property as defined by section 340(3) of the UK Proceeds of
Crime Act 2002 (as amended) (but disregarding paragraph (b) of that definition);
and

Intellectual property

 

  (h) since 31 March 2015 and save as Publicly Announced or fairly disclosed in
Disclosed Information:

 

  (i) no member of the Wider Latchways Group has lost its title to any
intellectual property and no intellectual property owned by the Wider Latchways
Group has been revoked, cancelled or declared invalid in any case to an extent
which has a material adverse effect on the Wider Latchways Group, taken as a
whole;

 

  (ii) no agreement regarding the use of any intellectual property licensed to
or by any member of the Wider Latchways Group has been terminated or varied in
any case to an extent which has a material adverse effect on the Wider Latchways
Group, taken as a whole; or

 

  (iii)

no claim has been filed suggesting that any member of the Wider Latchways Group
has infringed the intellectual property rights of a third party and no member

 

- 31 -



--------------------------------------------------------------------------------

  of the Wider Latchways Group has been found to have infringed the intellectual
property rights of a third party in any case to an extent which has a material
adverse effect on the Wider Latchways Group, taken as a whole.

 

3. For the purposes of these Conditions:

 

  (a) a Third Party shall be regarded as having “intervened” if it has decided
or threatened in writing, to take, institute, or implement any action,
proceeding, suit, investigation, enquiry or reference or made, proposed or
enacted any statute, regulation, decision or order or taken any measures or
other similar steps or required any action to be taken and “intervene” shall be
construed accordingly;

 

  (b) “Disclosed Information” means: (i) this Announcement; (ii) information
which is Publicly Announced; (iii) any matters fairly disclosed in the
information made available to Bidco or MSA (or their advisers) in the electronic
data room established by Latchways or the purposes of the Acquisition on or
before the Business Day prior to the date of this Announcement; and (iv) any
other information that is fairly disclosed to Bidco or MSA, their respective
Affiliates or advisers on or before the Business Day prior to the date of this
Announcement;

 

  (c) “Publicly Announced” means disclosed in (i) Latchways’ 2015 Annual Report
or (ii) publicly announced (by delivery of an announcement to a Regulatory
Information Service) by Latchways on or before the Business Day prior to the
date of this Announcement;

 

  (d) “substantial interest” means a direct or indirect interest in 20 per cent.
or more of the voting or equity capital or the equivalent of an undertaking;

 

  (e) “Wider Latchways Group” means Latchways and its subsidiary undertakings,
associated undertakings and any other undertakings in which Latchways and such
undertakings (aggregating their interests) have a substantial interest; and

 

  (f) “Wider MSA Group” means MSA and its respective subsidiary undertakings,
associated undertakings and any other undertakings in which MSA and such
undertakings (aggregating their interests) have a substantial interest,
excluding the Latchways Group.

 

4. The Conditions in paragraphs 2(a) to (h) (inclusive) must be fulfilled, be
determined by Bidco to be or remain satisfied or be waived prior to the
commencement of the Court Hearing, failing which the Acquisition will lapse.
Bidco shall be under no obligation to waive, to determine to be or remain
satisfied or treat as fulfilled any of the Conditions in paragraphs 2(a) to
(h) (inclusive) by a date earlier than the latest date specified above for the
fulfilment, satisfaction or waiver thereof, notwithstanding that the other
Conditions may at an earlier date have been fulfilled, satisfied or waived and
that there are, at such earlier date, no circumstances indicating that any
Condition may not be capable of fulfilment.

PART B: Certain further terms of the Acquisition

 

1. Each of the Conditions shall be regarded as a separate Condition and shall
not be limited by reference to any other Condition.

 

2. Subject to the requirements of the Takeover Panel and the Act, Bidco reserves
the right in its sole discretion to waive in whole or in part all or any of the
Conditions, apart from the Conditions in paragraph 1 of Part A of this Appendix
I, which cannot be waived.

 

- 32 -



--------------------------------------------------------------------------------

3. Under Rule 13.5 of the Takeover Code, Bidco may not invoke a Condition so as
to cause the Acquisition not to proceed, to lapse or to be withdrawn unless the
circumstances which give rise to the right to invoke the Condition are of
material significance to Bidco in the context of the Acquisition. The Conditions
contained in paragraph 1 of Part A of this Appendix I are not subject to this
provision of the Takeover Code.

 

4. Bidco reserves the right to elect with the consent of the Takeover Panel
(where necessary) to implement the Acquisition by way of a Takeover Offer. In
such event, the Acquisition will be implemented on substantially the same terms,
subject to appropriate amendments, as those which would apply to the
Acquisition. The acceptance condition would be set at 90 per cent. of the shares
to which the Takeover Offer relates (or such lesser percentage (being more than
50 per cent.) as Bidco may decide with the consent of the Takeover Panel).
Further, if sufficient acceptances of the Takeover Offer are received and/or
sufficient Latchways Shares are otherwise acquired, it is the intention of Bidco
to apply the provisions of the Act to compulsorily acquire any outstanding
Latchways Shares to which such Takeover Offer relates.

 

5. The Acquisition will be governed by English law and will be subject to the
jurisdiction of the English courts and to the Conditions and further terms set
out in this Appendix I and to be set out in the Scheme Document. The Acquisition
will comply with the applicable rules and regulations of the FCA, the London
Stock Exchange and the Takeover Code.

 

6. The availability of the Acquisition to persons not resident in the United
Kingdom may be affected by the laws of the relevant jurisdictions. Persons who
are not resident in the United Kingdom should inform themselves about and
observe any applicable requirements.

 

7. Unless otherwise determined by Bidco or required by the Takeover Code and
permitted by applicable law and regulation, the Acquisition is not being made,
and will not be made, directly or indirectly, in or into any Restricted
Jurisdiction or by the use of the mails of, or by any other means or
instrumentality (including, without limitation, electronic mail, fax
transmission, telex, telephone, internet or other forms of electronic
communication) of interstate or foreign commerce of, or any facility of a
national state or other securities exchange of any other Restricted Jurisdiction
and will not be capable of acceptance by any such use, means, instrumentality or
facility or from any Restricted Jurisdiction.

 

8. The Latchways Shares which will be acquired pursuant to the Acquisition will
be acquired fully paid and free from all liens, equities, charges, encumbrances,
options, rights of pre-emption and any other third party rights and interests of
any nature and together will all rights now or hereafter attaching or accruing
to them, including voting rights and the right to receive and retain in full all
dividends and other distributions (if any) declared, made or paid (excluding the
Latchways Final Dividend, which Latchways Shareholders will have the right to
receive and retain) on or after the date of this Announcement.

 

9. If any dividend or other distribution in respect of the Scheme Shares is
declared, paid or made (excluding the Latchways Final Dividend, which Latchways
Shareholders will have the right to receive and retain) on or after the date of
this Announcement, Bidco reserves the right to reduce the consideration payable
for each Scheme Share under the terms of the Acquisition by the amount per
Scheme Share of such dividend or distribution (excluding the Latchways Final
Dividend).

 

10. The Acquisition shall lapse (unless otherwise agreed with the Takeover
Panel) if:

 

  (a) in so far as the Acquisition or any matter arising from the Scheme or
Acquisition constitutes a concentration with a Community dimension within the
scope of the Regulation, the European Commission either initiates proceedings
under Article 6(1)(c) of the Regulation or makes a referral to a competent
authority of the United Kingdom under Article 9(1) of the Regulation and there
is then a CMA Phase 2 Reference; or

 

  (b) in so far as the Acquisition or any matter arising from the Scheme or
Acquisition does not constitute a concentration with a Community dimension
within the scope of the Regulation, the Scheme or Acquisition or any matter
arising from or relating to the Acquisition becomes subject to a CMA Phase 2
Reference,

in each case, before the date of the Court Meeting.

 

- 33 -



--------------------------------------------------------------------------------

APPENDIX II: DETAILS OF IRREVOCABLE UNDERTAKINGS

 

1. Irrevocable undertakings from Latchways Directors

Bidco and MSA have received irrevocable undertakings to vote (or procure the
voting) in favour of the Scheme at the Court Meeting and the Resolution to be
proposed at the General Meeting (or in the event that the Acquisition is
implemented by way of a Takeover Offer, to accept (or procure the acceptance of)
the Takeover Offer) from the following Latchways Directors in respect of their
own beneficial holdings of Latchways Shares (or of persons connected to them)
amounting, in aggregate, to 446,805 Latchways Shares, representing approximately
3.98 per cent. of the issued ordinary share capital of Latchways:

 

Name of Latchways Director

   Total number
of Latchways
Shares      Percentage of
existing
issued ordinary
share capital
of Latchways  

David Hearson

     345,102         3.07 % 

Paul Hearson

     68,703         0.61 % 

Rex Orton

     20,000         0.18 % 

Alastair Hogg

     10,000         0.09 % 

Jamie Matheson

     3,000         0.03 %    

 

 

    

 

 

 

Total

     446,805         3.98 %    

 

 

    

 

 

 

These irrevocable undertakings will cease to be binding if:

 

(a) Bidco announces, with the consent of the Takeover Panel, that it does not
intend to make or proceed with the Acquisition;

 

(b) the Scheme Document or the Offer Document (as the case may be) has not been
posted within 28 days of the date of this Announcement (or within such longer
period as Bidco and Latchways, with the consent of the Takeover Panel,
determine);

 

(c) the Scheme terminates or lapses in accordance with its terms or otherwise
becomes incapable of ever becoming Effective, provided that Bidco or MSA has
not, within 10 Business Days of the Scheme having so terminated or lapsed,
announced in accordance with Rule 2 of the Takeover Code that it intends to
implement the Acquisition by way of a Takeover Offer; or

 

(d) in the case of a Takeover Offer, the Takeover Offer is withdrawn or lapses
in accordance with its terms.

 

- 34 -



--------------------------------------------------------------------------------

2. Irrevocable undertakings from Latchways Shareholders

Bidco and MSA have received irrevocable undertakings to vote (or procure the
voting) in favour of the Scheme at the Court Meeting and the Resolution to be
proposed at the General Meeting (or in the event that the Acquisition is
implemented by way of a Takeover Offer, to accept (or procure the acceptance of)
the Takeover Offer) from the following Latchways Shareholders in respect of, in
aggregate, 3,841,948 Latchways Shares, representing approximately 34.19 per
cent. of the issued ordinary share capital of Latchways:

 

Name of Latchways Shareholder

   Total number
of Latchways
Shares      Percentage of
existing
issued ordinary
share capital
of Latchways  

Jupiter Asset Management Limited (“Jupiter”)

     1,272,714         11.33 % 

AXA Investment Managers UK Limited (“AXA”)

     1,244,936         11.08 % 

Schroder Investment Management Limited (“Schroder”)

     721,208         6.42 % 

Montanaro Asset Management Limited (“Montanaro”)

     603,090         5.37 %    

 

 

    

 

 

 

Total

     3,841,948         34.19 %    

 

 

    

 

 

 

These irrevocable undertakings will cease to be binding if:

 

(a) Bidco announces, with the consent of the Takeover Panel, that it does not
intend to make or proceed with the Acquisition;

 

(b) the Scheme Document or the Offer Document (as the case may be) has not been
posted within 28 (or in the case of the irrevocable undertaking received from
Jupiter (the “Jupiter Irrevocable”), 14) days of the date of this Announcement
(or within such longer period (being in the case of the Jupiter Irrevocable not
more than 21 days) as Bidco and Latchways, with the consent of the Takeover
Panel, determine);

 

(c) the Scheme terminates or lapses in accordance with its terms or otherwise
becomes incapable of ever becoming Effective, provided that Bidco or MSA has
not, within 10 Business Days (or in the case of the irrevocable undertaking
received from Schroder (the “Schroder Irrevocable”), 7 days) of the Scheme
having so terminated or lapsed, announced in accordance with Rule 2 of the
Takeover Code that it intends to implement the Acquisition by way of a Takeover
Offer;

 

(d) in the case of a Takeover Offer, the Takeover Offer is withdrawn or lapses
in accordance with its terms; or

 

(e) (in the case of the Jupiter Irrevocable and the Schroder Irrevocable) the
investment mandate in respect of the Latchways Shares held by (as the case may
be) Jupiter or Schroder is revoked or terminated.

The Jupiter Irrevocable, the irrevocable undertaking received from AXA (the “AXA
Irrevocable”) and the Schroder Irrevocable will also cease to be binding if a
person other than Bidco (or a subsidiary undertaking or parent undertaking of
Bidco or any person acting in concert with Bidco) announces a firm intention to
make an offer (in accordance with Rule 2.7 of the Takeover Code) to acquire the
entire issued and to be issued ordinary share capital of Latchways other than
that already owned by such person, provided that the value of the consideration
under such offer represents an improvement of at least (in the case of the
Jupiter Irrevocable and the Schroder Irrevocable) 10 per cent. or (in the case
of the AXA Irrevocable) 5 per cent. per Latchways Share over the value of the
consideration available under the Acquisition as at the date on which such firm
intention is announced.

 

- 35 -



--------------------------------------------------------------------------------

The irrevocable undertaking received from Montanaro will also cease to be
binding if a person other than Bidco (or a subsidiary undertaking or parent
undertaking of Bidco or any person acting in concert with Bidco) announces a
firm intention to make an offer (in accordance with Rule 2.7 of the Takeover
Code) to acquire the entire issued and to be issued ordinary share capital of
Latchways other than that already owned by such person, provided that:

 

(a) the value of the consideration under such offer represents an improvement of
at least 10 per cent. per Latchways Share over the value of the consideration
available under the Acquisition as at the date on which such firm intention is
announced (a “Higher Competing Offer”); and

 

(b) Bidco (or a subsidiary undertaking or parent undertaking of Bidco or any
person acting in concert with Bidco) has not, at or before 11.59 p.m. on the
seventh Business Day after such Higher Competing Offer is announced, announced a
revision to the Acquisition so that the value of the consideration represents,
in the reasonable opinion of Lazard, an improvement over the value of the
consideration per Latchways Share under the Higher Competing Offer.

In aggregate, therefore, Bidco and MSA have received Irrevocable Undertakings in
respect of 4,288,753 Latchways Shares, representing approximately 38.17 per
cent. of the issued ordinary share capital of Latchways as at 28 August 2015,
being the last Business Day prior to the date of this Announcement.

 

- 36 -



--------------------------------------------------------------------------------

APPENDIX III: SOURCES AND BASES OF INFORMATION

In this Announcement:

 

(a) the value placed by the terms of the Acquisition on the entire issued
ordinary share capital of Latchways at approximately £124 million, and other
statements made by reference to the issued ordinary share capital of Latchways,
assumes there are 11,235,695 Latchways Shares in issue as at 28 August 2015
(being the last Business Day prior to the date of this Announcement);

 

(b) unless otherwise stated, the financial information on MSA included in this
Announcement has been extracted or derived, without material adjustment, from
MSA’s 2014 Annual Report;

 

(c) unless otherwise stated, the financial information on Latchways included in
this Announcement has been extracted or derived, without material adjustment,
from Latchways’ 2015 Annual Report;

 

(d) unless otherwise stated, all historic share prices quoted for Latchways
Shares have been sourced from Factset Research Systems Inc. and represent the
Closing Price for Latchways Shares on the relevant dates;

 

(e) certain figures included in this Announcement have been subjected to
rounding adjustments. Accordingly, figures shown for the same category presented
in different tables may vary slightly and figures shown as totals in certain
tables may not be an arithmetic aggregation of the figures that precede them;

 

(f) the enterprise value for Latchways of £114 million has been calculated on
the following basis:

 

  (i) equity value of £124 million (as calculated in paragraph (a) above); minus

 

  (ii) Latchways’ net cash position of £9.812 million as at 31 March 2015; and

 

(g) the market capitalisation for MSA of $1,962 million has been calculated on
the basis that the share price was $45.29 and there were 37,349,911 MSA shares
in issue, in each case as at 28 August 2015 (being the last Business Day prior
to the date of this Announcement).

 

- 37 -



--------------------------------------------------------------------------------

APPENDIX IV: DEFINITIONS

In this Announcement, the following definitions apply unless the context
requires otherwise:

 

Acquisition    the proposed acquisition by Bidco, or an Affiliate thereof, of
the entire issued and to be issued ordinary share capital of Latchways to be
implemented by means of the Scheme or, if Bidco so elects and the Takeover Panel
consents, a Takeover Offer Act    the Companies Act 2006 (including the
schedules thereto) (as amended) Affiliate    in relation to a party, any person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the party, and for these
purposes a party shall be deemed to control a person if such party possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the person, whether through the ownership of over 50
per cent. of the voting securities or the right to appoint over 50 per cent. of
the relevant board of directors by contract or otherwise Announcement    this
Announcement made pursuant to Rule 2.7 of the Takeover Code, including the
summary and its Appendices associated undertaking    has the meaning given to it
in paragraph 19 of Schedule 6 to the Large and Medium-sized Companies and Groups
(Accounts and Reports) Regulations 2008 (SI 2008/410) (but for this purpose
ignoring paragraph 19(1)(b) of Schedule 6 to those regulations) BAML Facility
Agreement    has the meaning given to that term in paragraph 9 of this
Announcement Bidco    MSA UK Holdings Limited, a private limited company
incorporated in England under company number 9720572 Business Day    a day
(other than Saturday, Sunday or a public holiday), on which banks in the City of
London are open for business generally Closing Price    the middle market price
for a Latchways Share at the close of business on the day to which the price
relates, derived from Factset Research Systems Inc. for that day CMA Phase 2
Reference    a reference pursuant to sections 22, 33, 45 or 62 of the Enterprise
Act 2002 (as amended) of the Acquisition to the chair of the Competition and
Markets Authority for the constitution of a group under Schedule 4 to the
Enterprise and Regulatory Reform Act 2013 (as amended) Community    European
Community Companies House    the Registrar of Companies in England and Wales
Conditions    the conditions to the Acquisition which are set out in Appendix I
to this Announcement

 

- 38 -



--------------------------------------------------------------------------------

Confidentiality Agreement    has the meaning given to that term in paragraph 13
of this Announcement Consideration    the cash payment of 1100 pence per Scheme
Share to be made pursuant to the Scheme to Scheme Shareholders Court    the High
Court of Justice in England and Wales Court Hearing    the hearing by the Court
to sanction the Scheme Court Meeting    the meeting or meetings of Scheme
Shareholders as may be convened pursuant to an order of the Court under Part 26
of the Act, for the purposes of considering and, if thought fit, approving the
Scheme (with or without amendment), including any adjournment, postponement or
reconvening of any such meeting, notice of which is to be contained in the
Scheme Document CREST    the relevant system (as defined in the Uncertificated
Securities Regulations 2001 (SI 2001/3755)) in respect of which Euroclear UK &
Ireland Limited is the Operator (as defined in those regulations) Effective   
the Scheme having become fully effective in accordance with its terms, upon the
delivery of the Scheme Court Order to Companies House Effective Date   

the date upon which:

 

(a)    the Scheme becomes Effective; or

 

(b)    if Bidco elects to implement the Acquisition by way of a Takeover Offer,
the Takeover Offer becomes or is declared unconditional in all respects

Exchange Act    the United States Securities Exchange Act of 1934 (as amended),
and the rules and regulations promulgated thereunder Excluded Latchways Shares
   any Latchways Shares which are held, directly or indirectly, by Bidco or MSA
and their respective Affiliates (if any) Financial Conduct Authority or FCA   
the Financial Conduct Authority of the UK in its capacity as the competent
authority for the purposes of Part VI of FSMA and in the exercise of its
functions in respect of admission to the Official List otherwise than in
accordance with Part VI of FSMA, or any successor entity Forms of Proxy    the
forms of proxy in connection with each of the Court Meeting and the General
Meeting, which shall accompany the Scheme Document FSMA    the Financial
Services and Markets Act 2000 (as amended) General Meeting    the general
meeting (or any adjournment, postponement or reconvening thereof) of Latchways
to be convened in connection with the Scheme, notice of which is to be contained
in the Scheme Document

 

- 39 -



--------------------------------------------------------------------------------

Irrevocable Undertakings    the irrevocable undertakings to vote (or procure the
voting) in favour of the Acquisition from the Latchways Directors who are
interested in Latchways Shares and certain other Latchways Shareholders received
by Bidco and MSA, details of which are set out in Appendix II to this
Announcement Latchways    Latchways plc, a public limited liability company
incorporated in England and Wales under company number 1189060 and listed on the
London Stock Exchange Latchways Directors    the directors of Latchways
Latchways Final Dividend    the final dividend of 27.50 pence per Latchways
Share announced by Latchways on 15 June 2015 and payable on 11 September 2015 to
Latchways Shareholders on Latchways’ register of members at the close of
business on 14 August 2015 Latchways Group    Latchways, its subsidiaries and
its subsidiary undertakings Latchways Shareholders    holders of Latchways
Shares Latchways Shares    the issued ordinary shares of 5 pence each in the
capital of Latchways Latchways Performance Share Plan    the Latchways
Performance Share Plan proposed for approval of the Latchways Shareholders at
the annual general meeting of Latchways to be held on 4 September 2015
Latchways’ 2015 Annual Report    Latchways’ 2015 annual report for the financial
year ended 31 March 2015 Lazard    Lazard & Co., Limited, financial adviser to
MSA and Bidco Listing Rules    the listing rules and regulations made by the FCA
under Part VI of FSMA, and contained in the UK Listing Authority’s publication
of the same name (as amended from time to time) London Stock Exchange    London
Stock Exchange plc, or any successor entity Long Stop Date    1 February 2016 or
such later date as Bidco and Latchways may agree and the Takeover Panel and the
Court (if required) may allow MSA    MSA Safety Incorporated, a Pennsylvania
corporation listed on the NYSE MSA BV    has the meaning given to that term in
paragraph 8.2 of this Announcement MSA Group    MSA, its subsidiaries and its
subsidiary undertakings MSA’s 2014 Annual Report    MSA’s 2014 annual report for
the year ended 31 December 2014

 

- 40 -



--------------------------------------------------------------------------------

Meetings    the Court Meeting and the General Meeting N+1 Singer    Nplus1
Singer Advisory LLP, corporate broker to Latchways NYSE    New York Stock
Exchange LLC, or any successor entity Offer Document    in the event Bidco
elects to implement the Acquisition by means of a Takeover Offer, the document
containing the Takeover Offer to be sent to Latchways Shareholders offer period
   the offer period (as defined by the Takeover Code) related to Latchways,
which commenced on the date of this Announcement Official List    the official
list of the FCA Opening Position Disclosure    has the meaning given to it in
the Takeover Code Regulation    Council Regulation (EC) No 139/2004 Regulatory
Information Service    any information service authorised from time to time by
the Financial Conduct Authority for the purposes of disseminating regulatory
announcements Remuneration Committee    has the meaning given to that term in
paragraph 14 of this Announcement Resolution    the special resolution to be
proposed by Latchways at the General Meeting in connection with the approval of
the Scheme, the amendment of Latchways’ articles of association and such other
matters as may be necessary to implement the Scheme Restricted Jurisdictions   
any jurisdiction where local laws or regulations may result in a significant
risk of civil, regulatory or criminal exposure if information concerning the
Acquisition is sent or made available to Latchways Shareholders (or other
persons with information rights) in that jurisdiction Rothschild    N M
Rothschild & Sons Limited, financial adviser to Latchways Scheme    the scheme
of arrangement under Part 26 of the Act proposed to be entered into between
Latchways and the Scheme Shareholders to be described in the Scheme Document,
with or subject to any modification, addition or condition approved or imposed
by the Court Scheme Court Order    the order of the Court sanctioning the Scheme
under section 899 of the Act Scheme Document    the circular to be issued by
Latchways to Latchways Shareholders containing, among other things, an
explanatory statement of the Scheme, the Scheme and notices of the Court Meeting
and the General Meeting Scheme Record Time    6.00 p.m. (London time) on the day
before the Court Hearing

 

- 41 -



--------------------------------------------------------------------------------

Scheme Shareholders    holders of Scheme Shares Scheme Shares   

the Latchways Shares in issue on the date of the Scheme Document together with
any further Latchways Shares (if any):

 

(a)    issued after the date of the Scheme Document and prior to the Voting
Record Time; and

 

(b)    issued on or after the Voting Record Time and prior to the Scheme Record
Time either on terms that the original or any subsequent holder thereof shall be
bound by the Scheme or in respect of which the holder thereof shall have agreed
in writing to be bound by the Scheme,

 

other than the Excluded Latchways Shares

subsidiary, subsidiary undertaking and undertaking    shall have the meanings
given to them by the Act Takeover Code or Code    the City Code on Takeovers and
Mergers issued from time to time by the Panel Takeover Offer    if Bidco elects
to make the Acquisition by way of a takeover offer (as that term is defined in
Chapter 3 of Part 28 of the Act), the offer to be made by Bidco, or an Affiliate
thereof, to acquire the entire issued and to be issued ordinary share capital of
Latchways other than the Excluded Latchways Shares including, where the context
admits, any subsequent revision, variation, extension or renewal of such offer
Takeover Panel    the Panel on Takeovers and Mergers UK Listing Authority    the
FCA acting in its capacity as the competent authority for listing under Part VI
of FSMA United Kingdom or UK    the United Kingdom of Great Britain and Northern
Ireland United States or US    the United States of America, its territories and
possessions, any state of the United States of America, the District of Columbia
and all other areas subject to its jurisdiction US Holders    Latchways
Shareholders that are resident in the US Voting Record Time    6.00 p.m. (London
time) on the day which is two days prior to the date of the Court Meeting or, if
the Court Meeting is adjourned, 6.00 p.m. on the day which is two days prior to
the day of such adjourned meeting £ or pounds sterling and pence    the lawful
currency of the United Kingdom $ or US dollars    the lawful currency of the
United States

 

- 42 -